 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDLykes Bros. Inc. of GeorgiaandUnited Packinghouse Workersof America,AFL-CIOLykes Bros. Inc. of GeorgiaandUnited Packinghouse Workersof America,AFL-CIOAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica,AFL-CIOandUnited PackinghouseWorkers ofAmerica,AFL-CIORobert Ackerman,individually,and as agent of AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO and Meat Cutters, Packinghouse and Allied Food Work-ersUnion Local No.433,Amalgamated Meat Cutters andButcher Workmen of North America,AFL-CIOandUnitedPackinghouse Workers of America,AFL-CIOMeatcutters,Packinghouse and Allied Food Workers LocalUnion No.433,Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIOandUnited Packing-house Workers of America,AFL-CIO.Cases Nos. 10-CA-2950,10-CA-3038, 10-CB-583,10-CB-584, and 10-CB-585. August 11,1960DECISION AND ORDEROn November 25, 1958, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-consolidated proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.Thereafter, the GeneralCounsel, the Respondent Company, and the Respondent Unions, here-in called the Amalgamated, filed exceptions to the IntermediateReport and motions to reopen the record, and the General Counseland Respondent Company also filed briefs.On April 9, 1959, theBoard issued an order directing, in part, that the record be reopenedand that a further hearing be held for the purpose of (1) permittingthe General Counsel to amend the complaint to add Lykes Bros. Inc.,as a party Respondent, and (2) to permit the parties to introduceevidence relating to the physical arrangements at the hearing, insofaras they affected the Trial Examiner's opportunity to observe witnesses.On February 5, 1960, Trial Examiner Eadie issued his Supple-mental Intermediate Report, a copy of which is also attached hereto,in which he affirmed the findings of fact, conclusionsof law, andrecommendations in his original Intermediate Report, with the addi-tional recommendation that the Respondent Company withdraw andwithhold recognition of the Amalgamated until it shall have demon-128 NLRB No. 68. LYKES BROS. INC. OF GEORGIA607strated its exclusive majority status pursuant to a Board-conductedelection.Thereafter, the General Counsel, the Charging Party, andthe Respondent Company filed exceptions to the Supplemental Inter-mediate Report and supporting briefs.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Except as they have previously been overruled in connection with theremand order,supra,the rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the Supplemental IntermediateReport, the exceptions and briefs, and the entire record in the cases,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner except as indicated below :1.We find, in agreement with the Trial Examiner, that the Re-spondent Company violated Section 8(a) (1) and (2) of the Act inthe numerous instances summarized in the Intermediate Report.TheTrial Examiner also stated in the Intermediate Report, but failed topredicate a finding of violation thereon, that employees W.W.Mauldin, Henry Holsey, Henry W. Salter, Clem Wisham, BenjaminSoloman, Leroy Blackmon, and C. E. Willis testified without contra-diction that either Supervisor J. O. Vaughn or Supervisor H. C.McElvaine, or both, asked them to join the Amalgamated or to signits checkoff cards, and that Wisham, Mauldin, and Willis testifiedcredibly to the effect that Vaughn had threatened them with reprisalsif they did not do so.We find that by the above solicitations andthreats the Respondent Company further violated Section 8(a) (1)and (2) of the Act.2.We also agree with the Trial Examiner, for reasons stated inthe Intermediate Report, that the Respondent Company violated Sec-tion 8(a) (3) of the Act in the selection of Mauldin, Solomon, Bryant,Blackmon, Wisham, and Jenkins for layoff on June 3 and 14,1957, andCarlton on August 27, 1957.However, unlike the Trial Examiner,we find that the General Counsel has failed to show that the selectionof Arlie J. Pate for layoff on June 7, 1957, was discriminatory.Pate was hired on October 11, 1956.He worked in the curing cellarunder Foreman A. B. Ward and occupied one of the lowest-rated jobsin that department.Unlike the employees who were laid off in thekill and cut department, Pate had been admonished by Ward on1As the exceptions filed by the Amalgamated and Respondent Ackerman to the Supple-mental Intermediate Report were not timely filed, they were rejected.Lykes Bros. Inc.of Georgia,126 NLRB 1286. In its exceptions to the original Intermediate Report, theRespondent Company also requested oral argument.This request is hereby denied as therecord, including the exceptions and briefs,adequately presents the issues and positionsof the parties. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral occasions for being slow and not keeping up with his work, andabout 3 months before his layoff was given a warning slip.Wardtestified,in effect, that he selected employees for layoff on the basisof seniority,that Pate was laid off because of a low seniority standing,and that several employees who had less seniority than Pate wereretained because they had more experience.In addition,employeeswith more seniority than Pate were also laid off on June 7, and theRespondent Company's cancellation of Pate's June 3 layoff is incon-sistent with the conclusion that Pate was laid off because of his ad-herence to the Charging Union. In these circumstances,therefore,we find that the General Counsel has failed to prove that the Respond-ent Company's layoff of Pate on June 7,1957, violated Section 8 (a) (3)of the Act.We shall,therefore,dismiss the complaint herein as itapplies to Pate.3.The Trial Examiner found that the Respondent Company'sletter to VTisham dated October 6,1957, in which it offered him im-mediate employment on the night shift in the sweet pickle cellar,constituted a valid offer of reinstatement.We disagree.A formaltender of employment,which merely offers new employment, is notan adequate offer of reinstatement?Moreover,Wisham had orig-inally been employed on the day shift in the kill and cut department.Thus, the Respondent Company's offer of employment on the nightshift in the sweet pickle cellar was not an offer of reinstatement to asubstantially equivalent position.'We shall therefore order the Re-spondent Company to offer Clem Wisham immediate and full rein-statement to his former or substantially equivalent position withoutprejudice to his seniority or other rights and privileges,and to makehim whole for any loss of pay he has suffered from the date of hislayoff to the date of the Intermediate Report and from the date ofthis Decision and Order to the date he is offered reinstatement.'As the instant record does not disclose whether the other discrim-inatees who returned to work prior to the hearing were, in fact, re-instated to their former or substantially equivalent jobs without anyloss of their prior rights and privileges,we shall leave this questionto the compliance stage of this proceeding.'4.The Trial Examiner found that Robert Ackerman, secretary-treasurer of Respondent Meat Cutters, Packinghouse and Allied FoodWorkers Union Local No. 433, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, was also an agentof the Amalgamated's International Union, and recommended thatthe International remedy certain of the unfair labor practices found.2 Lewis Coal Company,108 NLRB 887, 889.3 The Chase National Bank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.* SeeDenver Fire Reporter and Protective Company, Inc,119 NLRB 1187, 1189.6 AssociatedWholesaleGrocery ofDallas,Inc.,119 NLRB 41, 50. LYKES BROS. INC. OF GEORGIA609We do not agree. In finding that Ackerman was an agent of the In-ternational, the Trial Examiner relied upon (1) Ackerman's signatureto the contract between the parent corporation and the Amalgamated,(2) his maintenance and enforcement of the contract as it appliedto the Respondent Company, and (3) his conduct of union meetingson behalf of the Amalgamated.However, the record discloses that,in each of these instances, Ackerman was acting on behalf of Local433 rather than the International.Under these circumstances we findthat Ackerman was not an agent of the International,' and there isno other evidence establishing that the International was responsiblefor any of the unfair labor practices.We shall, therefore, dismiss thecomplaint herein insofar as it applies to the International.However,as Ackerman was named as a Respondent herein, we shall correct anapparent oversight by the Trial Examiner and specifically nameAckerman as an agent of the Respondent Local responsible for rem-edying the unfair labor practices.5.In his Intermediate Report, the Trial Examiner failed to recom-mend that the Respondent Company withdraw recognition from theRespondent Unions and the General Counsel excepted thereto. In hisSupplemental Intermediate Report, the Trial Examiner reversed him-self and recommended that the Respondent Company cease main-taining and enforcing its contract, and withdraw and withhold recog-nition from the Amalgamated until it shall have demonstrated itsexclusivemajority status pursuant to a Board-conducted election.The Respondent Company excepts. In making this recommendation,the Trial Examiner apparently construed the Board's remand order,supra,as requiring acceptance of the General Counsel's contentionthat Board practice requires a cease recognition order whenever aviolation of Section 8(a) (2) has been established, regardless of thenature of the violation or the surrounding circumstances.We do notagree, however, that such an order is appropriate here.To the extent that the Trial Examiner, in making such a recom-mendation, relied on the Board's remand order, he has misconstruedthe purport and intent of that order.The remand order did notmention the Trial Examiner's recommended remedial order. Instead,insofar as is pertinent here, the remand order granted the GeneralCounsel's request for a remand which the General Counsel requestedbe granted only in the event the Board did not enter a cease recogni-tion order upon the record as made at the original hearing.'Con-sequently, insofar as it might be permissible to draw any inferenceeCf.United Construction workers, et al. v.Haislip Baking Company,223 F. 2d 872(C.A.4) ;Mile BranchCoal Company v. United Mine Workersof America,266 F. 2d919 (C.A.D.C.).'As noted in the SupplementalIntermediate Report,the General Counselsubsequentlywithdrew the allegations of the complaint which were the subject of this aspect of theremand order. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the Board's remand order, such an inference would be contraryto that apparently drawn by the Trial Examiner.Nor do we agree with the General Counsel that Board precedentsupports a cease recognition order here.The General Counsel relieson two cases in support of this contention,' both of which cases areclearly distinguishable from the situation involved in the instant case.In theNew Orleans Laundriescase, unlike here, there had been arecently expired closed-shop contract, and the respondent permittedits personnel office and employees to be used in such a manner as toconvey to newly hired employees the impression that membership inthe union continued to be mandatory, or at least favored and sup-ported by the respondent. It appeared, moreover, that at least someof this conduct occurred before the execution of a later contract whichthe Board had found, following its practice of not considering anyallegations of unfair labor practices in a representation proceeding,to be a bar to a representation petition.' In theSioux City BrewingCompanycase the Board issued a cease recognition order, notwith-standing the existence of a valid contract between the parties, becausethere the assistance and support not only occurred in the midst ofthe competing union's organizational campaign, but also, unlike here,after a timely petition for an election had been filed with the Board bythe competing union.In theSioux Citycase, therefore, the unlawful assistance served tostrengthen the incumbent union's representative status at a time whenthe employees affected could appropriately seek and were seeking tochange their representatives, while in theNew Orleanscase the unlaw-ful assistance as found by the Board occurred against a backgroundof conduct which clearly served to strengthen the incumbent union'sstatus before the execution of the contract and in the face of a rivalunion's organizational campaign. In such circumstances, it was ap-propriate for the Board to require withdrawal of recognition so thatthe employees might thereafter select their representatives free fromthe effects of the unlawful assistance. In the instant case, however, theconsiderations which impelled the Board's orders in theNew OrleansLaundriesandSioux City Brewingcases are absent, as all of the un-lawful assistance occurred shortly after the execution of a presump-tively lawful contract," and at a time when, because of that contract,the employees could not appropriately seek to change their representa-8 New Orleans Laundries,Inc.,114 NLRB 1077;Sioum City Brewing Company,82NLRB 1061.'Because of a question involving the interpretation of Section 10(b) of the Act theBoard, in finding unlawful assistance,deemed it unnecessary to rely on the conduct whichantedated the execution of the contract.Such conduct was, however,of the same typeas that on which the Board relied in finding unlawful assistance10 As the General Counsel withdrew the allegations of the complaint attacking thiscontract,itmust be presumed for purposes of this case that its execution and maintenancewere lawful. LYKES BROS. INC. OF GEORGIA611tives, and there is no evidence of any background conduct before theexecution of the contract which could be said to have strengthened theAmalgamated's representative status.Our dissenting colleague seems to take the position that in every caseinvolving assistance in violation of Section 8 (a) (2), the Board mustmechanistically order the Respondent to cease recognizing the assistedunion.However, the Board has not so held," and the courts have re-peatedly cautioned the Board that its remedial orders must be tailoredto fit the violations found.Although we have found that the Re-spondent unlawfully assisted the Amalgamated to obtain additionalmembers and dues, this assistance does not on this record warrant aninference that the Amalgamated's ability to represent the employeesin the daily administration of its contract was thereby adverselyaffected.Nor can we understand how our colleague can find supportfor his proposed order in the circumstances that the contract would nolonger be a bar. If that circumstance is relevant at all to the natureof the order to be entered, and we doubt that it is relevant, it wouldseem to militate against his proposed order as it would be more likelyto postpone than to hasten the day when an election could be held, sincecompliance with a cease recognition order would be a prerequisite toan election.And finally we cannot agree that the employees would bedeprived of no benefit under the contract, for they would most cer-tainly be deprived of union representation in the administration ofthe contract.Under all the circumstances, therefore, we do not believe that anorder requiring the parties to suspend their bargaining relationshipspending an election is necessary to effectuate the policies of the Act.Accordingly, as there is no basis for a finding that the contract be-tween the parties involved herein was a consequence of the unfairlabor practices found, or that this contract thwarts any policy of theAct, we reject the Trial Examiner's recommendation for the issuanceof a cease recognition order.'26.The Trial Examiner further recommended that the RespondentCompany, jointly and severally with the Amalgamated, reimburse itsemployees for all dues paid to the Amalgamated subsequent to May 1,1957.The Respondents except.As indicated above, the record pres-ently before us discloses no illegality in the May 1, 1957, contract be-tween the Respondents.Thus, the assistance and interference foundherein is confined solely to coercion by the Respondents to forcecertainemployees to execute dues checkoff cards for the Amalgamated.In these circumstances we find, unlike the Trial Examiner, that a. re-fund of dues toallemployees would not be appropriate.Accordingly,11 SeeAlaska Salmon Industry,Inc, and its Member Employers,122 NLRB 1552.12N.L R.B. v. Scullin Steel Company,161 F. 2d 143, 147(C.A. 8). 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe shall order a refund of dues only to those employees who were in-dividually coerced to sign dues checkoff cards.137.The General Counsel and the Charging Party except to the TrialExaminer's failure to include Lykes Bros. Inc., the parent of the Re-spondent Company, in the recommended order." As the record showsthat the Respondent Company is a wholly owned subsidiary of LykesBros. Inc., that employees of both companies are included in the samecontract unit, and that the two companies are owned and controlledby the same individuals, we find that, for purposes of this proceeding,the two companies constitute a single employer within the meaning ofthe Act.Accordingly, we find Lykes Bros. Inc. equally responsible forthe violations of the Act committed herein by the Respondent Com-pany, and shall therefore order it to take appropriate remedialaction. 15ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondent Company, Lykes Bros. Inc. and Lykes Bros.Inc. of Georgia, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Packinghouse Workersof America, AFL-CIO, or in any other labor organization of its em-ployees, by discriminating in regard to their hire or tenure of employ-ment or any term or condition of employment.(b) Interrogating employees concerning their union membershipand activities in a manner constituting interference, restraint, or coer-cion, or making threats of reprisal because of such activity.(c)Threatening employees with reprisal for failure or refusal tojoinMeat Cutters, Packinghouse and Allied Food Workers UnionLocal No. 433, Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, or any other labor organization.(d)Rendering assistance and support to Meat Cutters, Packing-house and Allied Food Workers Union Local No. 433, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO,or to any other labor organization.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of the11Cf.N L R B v. McGongh Bakeries Corporation,153 F 2d 420,425 (C.A5) ; N L R B.v.Parker Brothers and Company, Inc,209 F 2d 278, 280 (CA. 5)14 As indicated above, this case was remanded in part to permit the General Counsel toadd Lykes Bros Inc., as a party Respondent.15Margaret Ann Grocery Stores,115 NLRB 1676, 1690 LYKESBROS.INC. OF GEORGIA613Act, as modified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Clem Wisham immediate and full reinstatement to his,formeror substantially equivalent position without prejudice to hisseniority or other rights and privileges, and make him and LeroyBlackmon, L. C. Mauldin, Lee Jenkins, T. Earl Bryant, O. G. Carlton,and Benjamin Solomon whole for any loss of pay they may havesuffered asa result of the discrimination against them in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy," as modified herein.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to compute the amount of backpaydue under the terms of this Order.(c)Post at its plant, in Albany, Georgia, copies of the notice at-tached hereto marked "Appendix A." 16 Copies of said notice, tobe furnished by the Regional Director for the Tenth Region, shall,after being duly signed by the Company's authorized representative,be posted by the Company immediately upon receipt thereof, and be-maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Company-to insure that these notices are not altered, defaced, or covered by-any other material.(d)Post at the same places and under the same conditions as setforth in (c) above,as soon asthey are forwarded by the RegionalDirector, copies of the notice of the Respondent Union attached-hereto marked "Appendix B."(e)Mail signed copies of the notice attached hereto marked "Ap-pendix A" to the Regional Director for the Tenth Region, for posting-by the Respondent Union at its business offices and meeting halls inAlbany and Savannah, Georgia, in places where notices to membersare customarily posted.Copies of said notice to be furnished by theRegional Director, shall, after being signed as provided above, beforthwith returned to the Regional Director for such posting.(f)Notify the Regional Director for the Tenth Region, in writing,within 10 days of the date of this Order, what steps the Companyhas taken to comply herewith.B. The Respondent Union, Meat Cutters, Packinghouse and AlliedFood Workers Union Local No. 433, Amalgamated Meat Cuttersie In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "577684-61--vol. 128-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Butcher Workmen of North America, AFL-CIO, its officers,representatives, successors, assigns, and agents, including RespondentRobert Ackerman, shall :1.Cease and desist from:(a)Restraining and coercing employees of the Respondent Com-pany, Lykes Bros. Inc. and Lykes Bros. Inc. of Georgia, or of anyother employer, in the exercise of their rights guaranteed in Section7 of the Act, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as a con-dition of employment, as authorized in Section 8(a) (3) of the Act,asmodified by the Labor-Management Reporting and DisclosureAct of 1959.2.Take the following affirmative action which the Board finds will,effectuate the policies of the Act :(a)Post at its business offices and meeting halls in Albany andSavannah, Georgia, copies of the notice attached hereto marked "Ap-pendix B." 11Copies of said notice, to be furnished by the RegionalDirector for the Tenth Region, shall, after being duly signed by anofficial representative of the Union, be posted by the RespondentUnion immediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, including all placeswhere notices to members are customarily posted.Reasonable stepsshall be taken by the Union to insure that these notices are not altered,defaced, or covered by any other material.(b)Post at the same places and under the same conditions as setforth in (a) above, as soon as forwarded by the Regional Director,copies of the notice attached hereto marked "Appendix A."(c)Mail signed copies of the notice attached hereto marked "Ap-pendix B" to the Regional Director for the Tenth Region, for postingby the Respondent Company at the office and plant of the latter inplaces where notices to employees are customarily posted.Copies,of this notice, to be furnished by the Regional Director, shall bereturned forthwith to the Regional Director, after they have beensigned by an official representative of the Union, for such posting.(d)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps it has takento comply herewith.C. The Respondent Company, Lykes Bros. Inc. and Lykes Bros.Inc. of Georgia, shall jointly and severally with the RespondentUnion, Meat Cutters, Packinghouse and Allied Food Workers UnionLocal No. 433, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, reimburse all employees who were indi-vidually coerced to sign dues checkoff cards for the said Union for alldues deducted from their wages subsequent to May 1, 1957.17 See footnote 16,supra LYKES BROS. INC. OF GEORGIA615IT IS FURTHER ORDERED that the allegations of the complaint to theeffect that the Respondent Company discriminatorily selected Arlie J.Pate for layoff on June 7, 1957, be dismissed.IT IS FURTHER ORDERED that the allegations of the complaint herein,insofar as they allege that the International of the Respondent Union,Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO, violated Section 8(b) (1) (A) of the Act, be, and theyhereby are, dismissed.MEMBER BEAN, concurring in part and dissenting in part:I concur in the conclusion of the majority that the RespondentCompany violated Section 8(a) (1) and (2) by the solicitations andthreats engaged in by its supervisors, and 8(a) (3) by the layoffs ofemployees, as part of an effort to enforce allegiance to the RespondentUnion and to discourage membership and activity in the rival unionswhich were organizing in the plant. I also concur in the conclusionthat the Respondent Union and its agent violated 8(b) (1) (A) bythreatening to procure the discharge of employees who did not joinand cooperate with the Union or who engaged in activity On behalf ofits rival.I dissent, however, from the failure to include in the remedy forthe unlawful support and assistance furnished by the RespondentCompany to the Respondent Union, the usual provision requiring theCompany to cease recognizing and dealing with the Union until andunless it is certified, or has demonstrated its majority status, in aBoard-conducted election.My colleagues' rejection of the General Counsel's request for thiscustomary remedy is based upon a purported distinction, here madefor the first time, between unlawful assistance and support of a unionwhich occurs prior to the employees' selection of an exclusive bar-gaining agent, and similar unlawful assistance and support providedto a union after it has negotiated an otherwise lawful contract. Thereis in my opinion no adequate existing precedent for such a distinction 18Nor do I believe that such a distinction is supported by the basic policyof Section 8 (a) (2). The purpose of that section is twofold: to permitthe employees a free choice of their representative, and to insure thatthe representative selected will perform the obligations with which itis entrusted single-mindedly and in a manner free from taint of sup-port or assistance by the employer with whom such representative isrequired to deal on behalf of the employees.The majority decision recognizes only the first of these objectives,and, in rejecting the usual remedy of withdrawal of recognition,7eTheNew Orleans FoundriesandSioux City Brewingcases relied on by the GeneralCounsel and sought to be distinguished by the majority are in my opinion factually closeto the present case and support the use of the traditional remedy. In any event, how-ever, no such factual distinction as that now sought to be drawn was considered or dis-cussed in those cases,which applied the usual remedy requiring the withdrawal of recog-nition until the unionsshouldbe certified. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDattaches significance to the timing of the unlawfulassistance,as hav-ing occurred when the employees "could not appropriately seek to,change their representatives," i.e., at a time when, under representationcase principles, the Union's contract would constitute a bar to anelection.In other words, it is only theexistenceof a "presumptivelylawful contract" which precludes them from ordering the withdrawalof recognition. I believe that this view is in error in several respects.First and foremost, this approach ignores the importance of provid-ing a remedy not only to preserve the employees' initial freedom ofchoice but to expunge, if possible, the effects of employer assistanceand support as it impinges upon the Union's position as representativein the daily administration of the collective-bargaining contract onbehalf of the employees.Especially in the presence of flagrant actsof employer preference and support, such as the threats of dischargeand layoffs in this case, which the Union has quite evidently adoptedand approved as shown by its own commissionof similarcoercive act,19'considerable doubt is cast upon the Union's ability fairly to representthe employees, and no less a remedy than the requirement of with-drawal of recognition pending an opportunity for expression of theemployees' desires in an election, would appear to be required.Second, assuming that the contract might have barred an electionin a representation proceeding as of the time the unlawful assistance,and support occurred, the record nevertheless discloses that the con-tract between the Company and Union is for an initial term of 3 yearsand 3 months and is now approaching the close of that term.Asmore than 2 years of this contract have expired, the contract is no^longer a bar under representation case principles, and thus it is evi-dent that even under these doctrines the door is presently wide openfor the conduct of an election.But last and most important, it is now established that the Boardis not precluded by considerations applicable only to proceedings inrepresentation cases from conducting an election such as may be re-quired to remedy violations of Section 8(a) (2) in unfair labor prac-tice proceedings under the authority of Section 10(c).The SupremeCourt has not only so held in theBowmancase 20 but has also indicatedtherein its approval of the Board's use of the election as an appropriateremedy for an employer's violation of Section 8(a) (2) by furnishingunlawful assistance and support to a labor organization. In thesecircumstances, the Board should not hesitate to employ the traditionalremedial requirement that further recognition of the Union shouldawait its selection in an appropriate Board-conducted election.16 Such flagrant coercion was not present inAlaska Salmon Industry,the only case cited'by my colleagues in which the Board has not ordered withdrawal of recognition in asituation involving unlawful assistance in violation of 8(a)(2).20N L R B v District 50, United Mine Workers of America(Bowman Transportation,Inc.),355 U S. 453. LYKES BROS.INC. OF GEORGIA617Two further matters merit discussion : First, no problem of unitshouldariseto preclude an appropriate remedial election.Althoughthe parties have recently included the plant here involved in a broadercontractual unit with other plants of the parent company, the Boardhas twice previously found the employees of this plant to constitutea separate appropriate unit and has held representation elections inthe plant on that basis.The brief history of bargaining on a broaderbasis under the coverage of the multiplant contract is not a persuasivehistory in view of the fact that practically from the beginning of suchcoverage the Union's status as representative in this plant has beensubstantially tainted by company assistance and support, as well asby coercion practiced by the Union itself as a means of maintainingits representative position.Especially for the purposes of a remedialelection to expunge the effects of this history of prejudice to theUnion's position as representative on behalf of these employees, a unitlimited to the employees of this plant is appropriate.Moreover, if the Board should direct the Company to withholdrecognition from the Union pending the Union's designation in aBoard-conducted election, no benefits under the existing contract needthereby be lost to the employees. Such an order customarily providesthat although there must be a withdrawal of recognition of the unionas bargaining agent, such action is not to be taken as requiring aban-donment of any of the terms and conditions of employment establishedby the contract. Indeed it is doubtful if the Board's remedial pro-visions can in fact affect any of the employees' substantive rightsunder the contract 21 In any event, such a remedial order, while notdepriving the employees of benefits gained by virtue of the contract,would serve as an aid to freeing them from the burden of representa-tion by an agent in administration of the contract whose positionas such agent has been prejudiced by unlawful company assistanceand support.a J. I. Case Companyv.N L R.B.,321 U.S. 332, 340.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL offer Clem Wisham immediate and full reinstatementto his former or substantially equivalent position, without preju-dice to his seniority or other rights and privileges, and make himand Leroy Blackmon, W. W. Mauldin, Lee Jenkins, T. EarlBryant, O. G. Carlton, and Benjamin Solomon whole for any lossof pay suffered as a result of our discrimination against them. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interrogate our employees concerning their mem-bership in or activities on behalf of United Packinghouse Workersof America, AFL-CIO, or any other labor organization, in amanner constituting interference, restraint, or coercion, or makeany threats of reprisal because of such activity.WE WILL NOT threaten our employees with reprisal for failureor refusal to join Meat Cutters, Packinghouse and Allied FoodWorkers Union Local No. 433, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, or any otherlabor organization.WE WILL NOT discourage membership in United PackinghouseWorkers of America, AFL-CIO, or in any other labor organiza-tion of our employees, by the discharge of any employees or bydiscrimination in any other manner in regard to their hire ortenure of employment or any term or condition of employment,except to the extent permitted by Section 8(a) (3) of the NationalLabor Relations Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteed inthe Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.WE WILL, jointly and severally with Meat Cutters, Packing-house and Allied Food Workers Union Local No. 433, Amalga-mated Meat Cutters and Butcher Workmen of North America,AFL-CIO, reimburse our employees who were individually co-erced to sign dues check off cards for the aforesaid Union for alldues paid subsequent to May 1, 1957, pursuant to the contract orany superseding agreement between Lykes Bros. Inc. and theaforesaid Union.All our employees are free to become or remain or refrain frombecoming or remaining members of the United Packinghouse Workersof America, AFL-CIO, or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.LYKES BROS. INC. AND LYKES BROS.INC. OF GEORGIA,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. LYKES BROS. INC. OF GEORGIA619'APPENDIX BNOTICE TO ALL MEMBERS OF MEAT CUTTERS, PACKINGHOUSE AND ALLIEDFOOD WORKERS UNION LOCAL No. 433, AMALGAMATED MEAT CUTTERSAND BUTCHER WORKMEN OF NORTH AMERICA, AFL-CIO, AND TO,ALL EMPLOYEES OF LYKES BROS. INC. AND LYKES BROS. INC. OFGEORGIAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT restrain or coerce employees of Lykes Bros. Inc.and Lykes Bros. Inc. of Georgia, or any other employer, in theexercise of rights guaranteed by Section 7 of the Act, except to.the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as' authorized by Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959.WE WILL jointly and severally with the said Company, reim-burse all employees of the Company who were individuallycoerced to sign dues checkoff cards for our Union, for all duespaid subsequent to May 1, 1957, pursuant to the contract or anysuperseding agreement between Lykes Bros. Inc. and our Union.MEAT CUTTERS, PACKINGHOUSE AND ALLIEDFOODWORKERS UNION LOCAL No. 433,AMALGAMATEDMEATCUTTERSANDBUTCHER WORKMEN OF NORTH AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)ROBERTACKERMAN, AGENT, MEAT CUTTERS,PACKINGHOUSE AND ALLIED FOOD WORK-ERS UNION LOCAL No. 433, AMALGAMATEDMEAT CUTTERS AND BUTCHER WORKMENOF NORTH AMERICA, AFL-CIO,Individual.Dated----------------By-------------------------------------(ROBERT ACKERMAN)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEUpon charges duly filed by United Packinghouse Workers of America,AFL-CIO,herein called United,the General Counsel of the National Labor Relations Board,by the Regional Director for the Tenth Region,issued a consolidated complaint,dated December 5, 1957, again Lykes Bros. )Inc. of Georgia,herein called the Com-pany; Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO; Meat Cutters,Packinghouse and Allied Food Workers Union Local No. 433,Amalgamated Meat Cutters and Butcher Workmen of North America, AFL-CIO,herein referred to collectively as the Amalgamated or as Amalgamated and Local433, respectively;and Robert Ackerman, individually and as agent of said Amal-gamated and Local 433.With respect to the Company,the complaint alleged thatit had engaged in unfair labor practices within the meaning of Section 8(a) (1), (2),and (3)and Section 2(6) and(7) of the National Labor Relations Act, as amendedherein called the Act.As to Amalgamated,Local 433, and Respondent Ackerman,the complaint alleged that they had engaged in unfair labor practices within themeaning of Section 8(b) (1) (A) and Section 2(6) and(7) of the Act.The Company filed an answer about December 16, 1957,in which it admitted thejurisdictional allegations of the complaint,but denied the commission of any unfairlabor practices.The answers of the Amalgamated,Local 433, and RespondentAckerman denied the commission of any unfair labor practices and denied havingknowledge sufficient to form a belief as to the jurisdictional allegations of thecomplaint.Pursuant to notice,a hearing was held at Albany, Georgia, on various dates, start-ing on April 1,1958, and ending on May 27, 1958, before the duly designated TrialExaminer.At the start of the hearing the General Counsel moved to amend para-graphs 6(a) and(d) of the complaint.The motion was granted over the objectionsof the Respondents.During the course of the hearing,the Trial Examiner,over theobjections of the General Counsel,grantedmotions of the Company and Amal-gamated to dismiss paragraphs numbered 5 and 6(e) of the complaint.At the closeof his case,the General Counsel moved to strike the name of Jack Deal from para-graph numbered 7 of the complaint.The motion was granted without objection.During the hearing, the Company and Amalgamated made a number of motions todismiss the complaint in whole or in part.Each renewed its motions at the closeof the whole case.Ruling was reserved.The motions to dismiss are disposed ofas hereinafter indicated.After the conclusion of the hearing,the General Counsel,the Company,the Amalgamated,and Respondent Ackerman filed briefs with theTrial Examiner.The Company also filed a motion to correct the record.No ob-jections to the motion having been made, the motion is granted,and the motion ismarked and received in evidence as Trial Examiner'sExhibit No. 5.Based upon the record as a whole, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe Company is a Georgia corporation,with its principal office and place of busi-ness located at Albany, Georgia,where it is engaged in livestock slaughtering, meatprocessing,and meat packing.During the year 1957,the Company sold and shippeddirectly from its Albany plant to points outside the State of Georgia finished productsvalued in excess of$100,000.IT.THE ORGANIZATIONS INVOLVEDUnited.Amalgamated, and Local 433are labor organizationswhich admit tomembership employees of the Company.III.THE UNFAIR LABOR PRACTICESA. BackgroundThe Company,a wholly owned subsidiary of Lykes Bros. Inc, a Florida corpo-ration,purchased its Albany plant during the latter part of 1954.The parent orFlorida corporation operates a packing plant in Tampa, Florida, and three branchhouses in other parts of FloridaFor about the past 10 years the parent corporationhas had contractual relations with Amalgamated covering its Florida establishments. LYKES BROS. INC. OF GEORGIA621A petition seeking a Board election and certification for a production and main-tenance unit at the Company's plant was filed on December 24, 1954, by United.Amalgamated intervened in the proceeding.Neither union prevailed in the subse-quent election directed by the Board.United filed another petition with the BoardinMarch 1956.Amalgamated did not intervene.A majority of the Company'semployees voted against United in the resulting election.On May 1, 1957, a new contract was executed between Amalgamated and theparent corporation, "for itself and its wholly-owned subsidiary, Lykes Bros. Inc. ofGeorgia."The Company's employees were included in the unit for the first time.Shortly after the signing of the contract, the employees were solicited to sign checkoffauthorizations cards for Local 433.On May 27, 1957, a meeting was held by Amal-gamated for the Company's employees, at which time the contract was ratified.At about the same time and during May 1957, United and the Moultrie, Georgia,local of Amalgamated were conducting campaigns to organize the Company's em-ployees.On Friday, May 31, 1957, United held its first meeting for the Company'semployees.On the following Monday the Company began to lay off employees,allegedlyfor economic reasons.B. Supervisors and agentsNo dispute exists concerning the supervisory status of L. N. Moore, plant manager;Walter (Jack) Smith, plant superintendent; A. B. Ward, foreman over the "sweetpickle" department; J. C. Carlton, foreman over the "kill and cut" department; andR. E. Horne, foreman over the "sausage" department. There is a dispute concerningthe status of W. O. Vaughn, J. O. Vaughn, H. C. McElvaine, W. R. Baxter, andThelma Ward.1.W. 0. VaughnVaughn, referred to frequently in the record as "Shorty," works under ForemanA. B. Ward.Ward supervises the "sweet pickle" or "curing cellar," an area about100 feet wide by 200 feet long; the "smoked meat hang," a separate room coveringan area about 35 by 15 feet; the "smoked meat pack" and "sliced bacon" departments,both in the same room covering an area about 40 by 100 feet; and the "ham boning"department, which is located in the curing cellar.Ward's office is in the "center" ofthe curing cellar.As of June 1, 1957, there were approximately 15 employees in thecuring cellar, 11 in .the smoked meat hang, 14 in the smoked meat pack, 7 in slicedbacon, and 4 in ham boning.Employee Arlie Pate testified that during December 1956,1 Ward called "the wholecrew" together and told them that he was appointing Vaughn as his "assistant fore-man" and wanted them to obey Vaughn and follow his orders. Employee CarleyBryant testified that "about two months before I was laid off" (June 7, 1957) Wardtold all the employees as a group that he was making Vaughn an assistant foremanand that they were "to cooperate and go along with him and do what he said." Em-ployee Horace Salter testified that during March 1957, Ward called all the employeestogether "around the ham pumping table" and told them that he did not want them"to talk back" to Vaughn, as he was his "assistant." 2Pate, Bryant, Salter, Saunders, and employee C. E. Willis testified, in substance,that Vaughn assigned work to the employees; that he transferred them from job tojob; that he told them when to punch out from work or when to work overtime; thatthey reported to Vaughn when a job was completed; and that Vaughn granted timeoff from work. Salter testified that during June 1957 he was at his father's home,together with Ward and Vaughn, and that when Vaughn complained about employeeswatching the clock "every evening," Ward replied, "Anybody that don't work to suityou, you just bring them to me and I'll get rid of them." 3Vaughn was carried on the Company's records as a "ham pumper "Ward testified,in substance, that Vaughn received a wage increase and became a gangleader "offi-'It appears that Pate was not sure of the date, as he testified, "in December of'57-'56, somewhere along in there."2 Employee Glenn Saunders testified to a similar meeting, also during March 1937s Vaughn did not appear as a witness at the hearingWard did not deny the abovestatement attributed to him by Salter. Saunders testified that about 3 or 4 weeks afterWard made Vaughn his assistant he overheard Ward tell Vaughn that if he did not wantemployee J. L. Brown, he should "let him go"Ward testified that at one time he toldVaughn to let Brown"go home" when his work was finished for the day, but denied thathe ever told Vaughn that he could discharge BrownWard's testimony is credited inthis connection. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDcially" during August 1957, in the sweet pickle department; 4 that previously he hadused Vaughn unofficially as a gangleader in the sweet pickle department only; thatVaughn spent 80 to 90 percent of his time doing ordinary work such as "pumpedpicnics, salted dry bellies down, salted picnics down, put them in bins"; 5 that as agangleader he used Vaughn to relay his orders to the employees, to "tell the variousgangs ... to make a change," and to keep buggies and tubs up so as to avoid workstoppages; that the type of work that Vaughn performed did not change "too much"after he became a gangleader officially; that he never referred to Vaughn as his"assistant foreman"; that at various times he used other employees, including Salter,to relay his orders; that he had never authorized Vaughn to grant employees timeoff; and that Vaughn did not have the authority to hire or fire or to recommend suchaction.Concerning a group meeting with the employees during the early part of1957 and the reason for it, Ward testified,At one particular time I called them together, I didn't necessarily call them justfor Vaughn. . . . I don't remember who it was in particular, but I sent someoneup to the freezer, I believe it was, to tell the ones I had working up there whatto do.Well, there was three or four of them wouldn't believe the fellow. Sowhen I came back and found the work wasn't done like I had.sent wordfor them to do, well, I called them all together and told them regardless of whoI sent word for them to change their work orders, to change them, . . . andthat more than likely Shorty would be doing most of the passing on of theorders; that I would use him because he was right there where I could get holdof him in the cellar and I would use him; but there would be other peoplecoming up there to tell them to change the orders, too, at times and to dowhat they said to do; and if anyone came up there and told them to do anythingI hadn't told them to tell them, they would have to answer to me about it.In brief, insofar as supervisory status is concerned, Vaughn during the timesmaterial herein was on the fringe.Both Ward and Smith testified that Vaughn hadnever attained the status of foreman or assistant foreman, and that he was not evendesignated as a gangleader until August 1957. In fact, the records of the Companyshow that he had a nonsupervisory classification, that of pumper, during the timesin question. It is undisputed that he was paid an hourly rate as a pumper, and thathe did not receive a wage increase until he was promoted to gangleader.It is admitted that Ward used Vaughn unofficially as a gangleader for at least 3months before August 12, 1957.Ward's testimony, however, indicates that a gang-leader is not a supervisory employee within the meaning of the Act, since a gangleadermerely sees to it that the employees are supplied with work and relays the foreman'sorders.The question of whether or not Vaughn was delegated or permitted toexercise supervisory authority beyond that of gangleader remains.I creditWard's version of his remarks to the assembled employees in March orApril 1957. It is possible that he referred to Vaughn as an "assistant," but I do notbelieve that he used the term "assistant foreman," especially in view of his uncon-tradicted testimony that he used a number of named employees, including Salter,to transmit his orders at that time.Ward's explanation of the reason for his talkto the employees appears plausible. Since Ward did not mention any other employeeby name and told the employees that "more than likely Shorty [Vaughn] would bedoing most of the passing on of the orders," it is understandable that they arrivedat the conclusion that Vaughn was being made an "assistant" to Ward or an "assistantforeman."From the above, it would appear that Vaughn was not a supervisory employee.Directing employees to transfer to other jobs or to work overtime is not conclusive.This could have been a mere relay of orders from Ward. There remains the un-contradicted testimony to the effect that Vaughn granted time off to employees with-out consulting Ward and concerning Ward's statement to Vaughn in Salter's presence.Salter testified that at some unspecified time Vaughn granted him time off fromwork when he was sick. Saunders testified that sometime during the months of`Superintendent Smith testified that he changed Vaughn's classification to gang-leader about August 12, 1957.The undisputed evidence shows that gangleaders werepaid hourly rates, as were other employees, and that foremen were paid weekly salaries.'Saunders testified that he had never seen Vaughn pumping hams and that Vaughnperformed "different" manual jobs "just a little bit at a time." Salter testified thatVaughn "don't work much, just does as he pleases" ; and that he did not see him do anyham pumping during May and June 1957. Bryant testified that he saw Vaughn perform-ingsome of the jobs in the department ; that Vaughn pumped hams for "a short period,of time" ; and that Vaughn helped employees by showing them how to do their jobs "fast." LYKES BROS. INC. OF GEORGIA623April,May, and June, 1957, Vaughn granted him time off from work.6 Salter, whenquestioned as to the date of the conversation between Ward and Vaughn, testified,"It was, I'd say, June."The complaint alleges that Vaughn engaged in illegal conducton behalf of the Company on or about May 15 to June 7, 1957. The evidence showsthat Vaughn engaged in such conduct during May 1957.In my opinion, while the question is close, this evidence is not sufficient in orderto sustain the burden of proof.At most, the General Counsel has proved thatduring the time material herein on one occasion Vaughn granted an employee timeoff from work without consulting Ward first.Even if Salter's testimony with respecttoWard's statement to Vaughn is considered relevant and material on the questionof supervisory status, disregarding the time element, nevertheless there is no evidencethat Vaughn at any time recommended, effectively or otherwise, the discharge of anemployee.Further, it should be noted that the conversation took place away fromthe plant and apparently at a social gathering at the home of Salter's father.Finally,in view of the fact that Ward used a number of employees to relay his orders, I donot believe that a conclusion that the Company held out Vaughn to the employeesas a representative of management or that the employees regarded him as such iswarranted.The complaint also alleges that Vaughn was an agent of the Amalgamated. Inthis connection, Pate, Bryant, and Saunders testified that Vaughn told them that hewas getting $2 for each card of the Amalgamated that he got an employee to sign.Vaughn did not reveal to them the identity of the person or organization allegedlymaking such payments.Employee Henry Holsey testified without contradiction that during the end ofMay 1957, he attended a meeting of the Amalgamated for the colored employeesof the Company at which Robert Ackerman, secretary-treasurer of Local 433, pre-sided, and that the following conversation took place at the end of the meeting:Graham, the colored organizer, he was talking with Mr. Ackerman and my-self..And he [Graham] said, "You are giving these other fellows a coupleof dollars to get these people to sign up, two dollars a head,why don'tyou give him [Holsey] the same benefits that you do the others if he gets somesigned up?"Mr. Ackerman said, "Well, if he can get them signed up,good. . . . You just write your name up on the top corner where I'll knowthat you got those signed up."Counsel for the Amalgamated objected to the above testimony on the groundsof hearsay.He points out in his brief,Nowhere in the record is there evidence of thefactof the payment of moniesto Vaughn [by anyone] for getting signed checkoff cards.Hearsay testimonythat he told others that he received such payments does not prove thefactofpayment..The absence of the fact of payment is not remedied by hearsaytestimony from another source that "these other fellows . . " [unidentified]receive such payments.Nor does a direct offer of payment to Holsey provethat Vaughn did in fact receive such payment from anyone, much less the Union.I agree with this argument. Since there is no direct evidence in this connection, Ifind that the General Counsel has failed to sustain the burden of proving agency.Accordingly, it will be recommended that the complaint be dismissed insofar as itrelates toW. 0. Vaughn.2. J. 0. Vaughn 7J.0. Vaughn, also referred to in the testimony as "Shorty," worked in the Com-pany's "freezer."Moore testified that during the latter part of 1956, E. G. Morgan,an official of the Company, told Vaughn, "Shorty, you've done a good job overthere.We are going to make you foreman of the freezer now" 8 ConcerningVaughn's duties, Moore testified, in substance, that although Vaughn was "in charge"of the freezer, he had no employees to supervise as no employees were assigned tothe freezer on a permanent basis; that Vaughn was referred. to as foreman of thefreezer in much the same manner as in the Army a person is referred to as "captainof the latrine"; that from time to time employees were sent from other departmentsto work in the freezer as they were needed; that when employees were assigned tosuch temporary work in the freezer, they remained under the supervision of theirown foremen; that at such times Vaughn worked with the employees, but had no8 This testimony was in answer to a leading question propounded by the General Counsel.7 Vaughn did not appear as a witness at the hearing.8 B. G. Martin, the Company's office manager, testified that Morgan told him to giveVaughn a raise effective October 8, 1956, and to put him on the payrollas "freezer man." 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervision over them; and that employee B. S. Hathcock, who was assigned to the"loading dock," worked in the freezer "quite a bit." 9Hathcock testified that he worked for the Company from October 1956 untilFebruary 1957; that he worked on the loading dock for about a month and thenwas transferred to the freezer where he remained until his employment was termi-nated; that about January 25, 1957, Vaughn gave him a warning notice; 10 thatVaughn told him and another employee "when to go to work and when to quit";that about the end of February 1957, he received a discharge slip which was signedby both Vaughn and Smith, with the former's signature in the space provided for the"foreman"; that several weeks later he returned to the plant and had a conversationwith Smith; and that when he asked Smith why he was discharged, Smith repliedthat he did not know the reason and that Hathcock should ask Vaughn."Concerning Hathcock's discharge and the reason for Vaughn's signature on theslip,Moore was questioned and testified as follows:Q. Do you recall that lay-off9A. Yes, sir. I believe he was fired.Q. Do you recall anything about the lay-off slip?A. Yes, sir. Jack came in the office-Jack Smith came in the office andsaid he was letting Hathcock go, and I asked him what was the matter.Hesaid he was too slow. I said, "Is that that big boy that works over there inthe freezer"He said, "Yes."I said, "Well, let him go."He said, "What do you want me to put on the slip?" And I've forgottennow what I told him, "Lack of work," or something like that.And Jackstarted out.I said, "Wait a minute." I said, "Is that the boy that's been working overthere in the freezer?"He said, "That's right."I said, "Let Shorty Vaughn sign that thing." Shorty had just stepped in theoffice.I said, "Let Shorty sign it.That will make it official."And Shortysigned it.Q.What did you mean by saying, "Let Shorty sign it.That will make itofficial"?A.Well, we had been kidding Shorty about being freezer foreman, and so Ijust thought I would give him a boost and let him put his name on it.Hesaid he would be glad to do it.Q. This was some more of the kidding?A. Yes, sir.Q.Well, wasthis sort of a private joke, or something,or was somebody elsein on it?A.Well, just Morgan and myself,as far asI know.And Jack was in therewhen Morgan said he was going to make him freezer foreman.Employee Henry Salter testified without contradiction that on or about May 30,1957, he overheard a conversation between Vaughn and employee R L. Edge;that "he [Vaughn] said that he was somewhat confused over his job now, that Mr.Ackerman had told him that he was not a foreman, that he was a gangleader, forMr. Morgan, the Personnel Manager at Tampa, was up here and he made him aforeman"; and that when Edge asked him if he had anyone to help him in thefreezer,Vaughn replied, "Yes,.I've hired me a boy [who] will be in in themorning. . . . He's the Turner boy." 12Vaughn's appointment as a foreman may have been a private joke betweenMoore, Morgan, and Smith, but it is clear from the record that it was not so regarded9Moore admitted that when he was reviewing a seniority list of the kill and cutdepartment in preparation for it general layoff,he wrote the word "freezer"after each ofthe names of Vaughn and employee C H. Turner.10 This notice was received in evidenceIn the space provided for the signature of the"Foreman or Supervisor" appears the writing "J. 0 Vaughn "The notice is datedJanuary 25, 1957, and sets forth Hathcock's name, clock number, and department as"Freezer "On printed reasons for the warning the words "Conduct"and "Disobedience"are checked.Under "remarks"there is the notation"playing on fob "11 Smith did not deny the above statement attributed to him by Hatheock13 The Company's records disclose that C. H Turner was hired on March 15, 1957. Asnoted above,Moore wrote the word "Freezer"after his name on the seniority list.Thislistwill be discussed in more detail hereinafter LYKES BROS. INC. OF GEORGIA625by Vaughn.He held himself out to the employees as a foreman, as shown by hisissuance of a warning notice to Hathcock and by his conversation with Edge.Thatthe Company encouraged Vaughn in his belief cannot be questioned in view ofMoore's request for him to sign Hathcock's discharge slip. It is undisputed that theCompany did nothing to disabuse the minds of the employees, since Moore testifiedthat the purported joke was not made known.Hathcock's undenied testimony to the effect that Smith told him to inquire ofVaughn as to the reason why his employment was terminated is indicative of thefact that Vaughn at least effectively recommended the discharge.Further,Hath-cock's testimony, which is credited in this connection, shows that Vaughn had atleast two employees under his direct supervision.Moore's testimony is contradictoryin some respects.He testified that no employees were assigned permanently to thefreezer.However, as noted above, his testimony indicates that Hathcock andTurner were so assigned.For the above reasons, I find that J. O. Vaughn at the times material herein waseither a supervisory employee within the meaning of the Act or a representative ofmanagement for whose conduct the Company was responsible.The complaint also alleges that Vaughn was an agent of the Amalgamated.There is no substantial evidence in the record in support of this allegation.Accord-ingly, it will be recommended that the complaint be dismissed in this respect.3.W. R. Baxter 13Before October 1, 1956, Baxter was a salesman on the road for the Company.From October 1, 1956, until June 10, 1957, he was a beef salesman in the shippingoffice.From June 10, 1957, until his employment was terminated about September1957, he relieved salesmen who were on vacation, with the exception of 2 weekswhen no salesmen were on vacation.During this period of 2 weeks he returned tothe job of beef salesman in the shipping office.As beef salesman, Baxter spent partof his time in the "beef cooler," where he directed the work of two or three em-ployees.He was paid a straight salary, as were the other salesmen, and did notpunch a timeclock.Employees O. G Carlton and C. E. Willis worked in the beef cooler. ConcerningBaxter's duties, Carlton testified that Baxter "tagged the beef to be shipped out.Hetold us what beef to bone, what beef to ship, and where to ship it to"; that Baxtertold him when to report for work and when to quit; that Baxter on some occasionslet him off from work early without consulting with anyone; that when Baxter wason the road (as a relief salesman), Moore and Smith gave the orders to the em-ployees in the beef cooler; and that "at times he'd [Baxter] go home and leave usatwork when we'd have a real big day, and he'd tell me when we get through toknock off. . . Most of the times we went home generally when we got throughwith runs and things."Employee C. E. Willis testified that the hours of work were irregular in the beefcooler; that "a couple of times" Baxter granted him permission to get off earlyfrom work; that Baxter "mostly checked beef, what beef was going out, showed uswhat to get out, told us when to clock in and when to clock out, . . . [customers]would call in over the telephone.tell him what kind of beef they wanted; andhe would go in, pick out the kind of beef, tag it, and tell us which to get out . . .Some times they would come in; . . they would go in the cooler and pick outthe beef they liked, and he would put a tag on it or either point out which one forus to get out"; that on occasions Carlton acted as beef salesman during Baxter'sabsences; that the hours of work were governed by the amount of orders, that "sometimes [Baxter] would tell us that he was leaving, as soon as we got through with acertain job, to check out"; that at other times Baxter told them to "clean beef hooks"or to help out on the loading dock when there were no orders to be prepared forshipment; and that when Baxter was on the road as a relief salesman, "Carlton, hekind of looked after it.Mr. Jack [Smith] and Mr Moore would come in and talk tohim and tell him what to do, and we would do that."Concerning Baxter's duties,Moore testified, in substance, that "I don't think[Baxter] had the authority to hire or fire.14He never did any hiring or firing. Itwas handled through Jack Smith"; that Baxter "could make recommendations [suchas hiring or firing or wage increases], I suppose. I don't know.He never did";that Baxter's work "was carried out under the orders of either myself or Jack Smith.is Baxter did not appear as a witness at the hearing.14Moore admitted that he had told a field examiner of the Board that although Baxterhad never exercised such authority, he did have authority to hire and fire employees. 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd he, in turn, would give the orders to the boys working in the beef cooler"; thatBaxter "was in charge of the beef sales, and naturally the beef boning. In otherwords, he would pick out which cattle was to be boned. And this beef job, I don'tknow whether you would call that a supervisory job or not, but he did direct";that Baxter spent more of his time in the shipping office than he did in the beefcooler; that if an employee had performed his work improperly, it would have beenBaxter's duty to have noticed it and to have reprimanded the employee; that "itwould have been [Baxter's] job to, if the work was being done improperly, to havereported it to Jack Smith. . . . He might have told them they were doing it wrong,but I don't know about reprimanding"; that Carlton acted as beef salesman beforeOctober 1956 and when Baxter was a relief salesman during the summer of 1957; thatArmy contracts were responsible for almost all of the variations in the working hamsin the beef cooler; and that the decision on the hours to be worked was made either byhim or Smith, and not by Baxter.Smith's testimony was substantially the same as Moore's in connection withBaxter's duties.When questioned as to whether or not Baxter had the authorityto reprimand employees, Smith testified, "Well, yes, I'd say he did; if he saw oneof them was not boning beef right or if he would see one did not cut a cattle downright, why, yes, he would.As far as having authority, I don't know; but he probablywould say something to them, I imagine. I don't recall him ever doing it." Smithalso testified that he did not "recall" if Baxter had even made any recommendationsconcerning employees; and that if Baxter had made such recommendations, hewould not have acted without checking personally.I credit the above testimony of Carlton and Willis.Their testimony shows thatBaxter directed them as to what orders were to be prepared for shipment, told themwhen to clock in and out, transferred them to other jobs when their regular workwas completed, and granted permission for them to leave work early.While there are some contradictions in Moore's testimony, he impressed me as acredible witness in this connection, as did Smith. It is apparent from their testimonythat they were not sure as to just what authority Baxter did have over the employees,in the beef cooler.However, it is clear from the record that Baxter never did makeany recommendations concerning employees either to Moore or to Smith.There isno evidence that Baxter ever did reprimand an employee.The testimony of Mooreand Smith in this connection was in answer to hypothetical questions.The record shows that the employees involved 15 did not receive orders or instruc-tions from Baxter as to how they were to bone beef or otherwise perform their work.His directions, usually made merely by tagging the beef, were confined to the prepara-tion of orders for shipment. It must be remembered that Baxter was a salesman, incharge of beef sales at the times material herein, who probably knew little or nothingabout the actual work of beef boning or other preparation of a carcass, and thathis supervision over the employees in the beef cooler was more or less incidentalto the job of beef salesman.In my opinion, the question of Baxter's status is close, as was that of W. O.Vaughn, above.The beef cooler was a small operation, at least insofar as thenumber of employees is concerned. It appears that these employees received verylittle, if any, supervision over their actual work.The fact that Baxter grantedemployees time off from work without consulting a higher authority is not sufficient.For the above reasons I find that Baxter was not a supervisory employee within themeaning of the Act.4.H. C. McElvaine isMcElvaine worked in the kill and cut department under Foreman J. C. Carlton.He was made a gangleader in that department on August 12, 1957. Before thattime he was classified by the Company as a "rumper and backer."At the timesmaterial herein, there were two employees in the kill and cut department who wereclassified as "floorsman," a higher paying classification than that of McElvaine.There was one other employee, B. W. Ferguson, who held the same classification asMcElvaine.The department is divided between two floors with connecting stairs. It is possibleto view most of the operation by standing on the stairs.There were approximately47 employees in the department on or about June 1, 1957.Employee Henry Holsey testified that during the normal working day of 10 hoursCarlton was absent from the department "approximately an hour and a half overallis It is undisputed that J. O. Vaughn, whose status has been discussed above, at timesperformed beef boning work in the beef cooler.10McElvaine did not appear as a witness at the hearing. LYKES BROS. INC. OF GEORGIA627.throughout the day"; that during Carlton's absences McElvaine "gave usorders"; 17 that McElvaine "a lot of times" ordered him to perform various jobs;and that on one occasion, when Carlton was absent due to illness, McElvame sub-stituted for him as supervisor of the department.Employee Henry W. Salter testified that during the normal working day of 10hours Carlton was absent from the department on the average of 1 hour; that duringsuch absences McElvaine "takes over" and transfers employees to other jobs; thatnobody had told him that McElvaine was an assistant foreman; that during the latterpart of 1956 or the early part of 1957, Carlton was absent from the plant for a fewmonths; that Jude Willis acted as foreman during part of this time; that when Willis'employment was terminated, and before Carlton returned to work, "Mr. Morganfrom Tampa was up here, and he . . . put Holsey, told him to go over thereand gut hogs [McElvaine's job at the time], and he took `Mac' downstairs and`Mac' took over as far as I know"; that McElvaine at the time "started giving orders"but at times returned to the top floor and "gutted hogs"; that during the time thatMcElvame "took over" he discharged an employee by the name of Vernon Crosse;that during October 1957, McElvame granted him time off from work because ofillness,without first talking to Carlton who was present in the department at thetime, that when McElvaine was made a gangleader, "I couldn't tell any difference.He gave orders right on"; that during the fall of 1957 Carlton was on vacation for2 weeks; that McElvaine and Ferguson each acted as foreman for about a weekduring this period of time, that Carlton at times relayed orders to him by employeesother than McElvaine; and that McElvaine spent most of his time performingmanual work "right across the table from me."Employee W. W. Mauldin testified that Carlton was absent from the departmenton an average of an hour a day; that during such absences McElvaine gave theorders, transferred employees to other jobs, and told them when to take rest periodsand when to clock out; and that usually the employees clocked out without beingtold since they know when the work for the day was finished. Employee L. C.Mauldin testified that he worked in the kill and cut department for about 6 weeksbefore his layoff on June 3, 1957, and that "many times" McElvaine gave him hisworking orders.Smith testified that McElvaine has never had the status of foreman or assistantforeman.Carlton testified that McElvaine "was a cattle romper on beef, and onthe hog kill he snatched guts, and on pork cut he took the neck bones out of theshoulder..He was carried as a rumper . . . the classification. . . He doneanything I told him to do, or we called on him, what we called all-around man."I credit the above testimony of Holsey, Salter, W. W. Mauldin, and L. C. Mauldin.Their testimony shows that McElvaine, in addition to acting unofficially as a gang-leader during the times material herein, "took over" or substituted for Carlton duringhis absences from the plant. It is undisputed that on one such occasion he wasresponsible for the discharge of an employee.Accordingly, I find that he was asupervisory employee within the meaning of the Act.The complaint also alleges that McElvaine acted as the agent of the Amalgamated.There is no substantial evidence in the record in support of this allegation.There-fore, it will be recommended that the complaint be dismissed in this respect.5.Thelma Ward 18Thelma Ward, the wife of Foreman A. B. Ward, worked as the "spice room girl"under Foreman Horne. She was an active adherent of the Amalgamated.TheGeneral Counsel contends that the evidence shows that she "acted as an agent forthe Respondent Employer in soliciting employees to sign checkoff authorization cardsfor the Respondent Unions. .J.L.Williford worked in the sausage department under Foreman Home.Hetestified credibly that on about May 23 or 24, 1957, Horne told him, "I want you togo ahead with me and Thelma Ward and sign one of the [Amalgamated] cards."Horne denied the statement attributed to him by Williford.His denied is not credited.Employee D. J. Blanchard testified credibly that he worked in the "sausagekitchen" as a "chopper" under Foreman Horne, that Horne's office was in the spiceroom where Ward worked; that at the end of May 1957, Ward told him that Hornewanted to see him in his office; that Horne told him, "Mrs. Ward will tell youwhat to do," and that after Horne left the office, Ward solicited him to sign a cardfor the Amalgamated and told him that he would be laid off from his job if he did17Holsey had the classification of floorsman.18Ward did not appear as a witness at the hearing 628DECISIONSOF NATIONALLABOR RELATIONS BOARDnot do so.Horne testified,in substance,that Blanchard used "lots of spices" in hiswork as a chopper;that "the only time there would be any occasion for[telling anemployee to see Ward] was when we probably would make test blocks of sausageand they were spiced, spices fixed specifically for that sausage,and I would tellthem to go in and ask Thelma where the spices was,to give them that spice"; andthat although he did not recall any specific occasion,he might have told Blanchard"to go to the spice room and get the spices and Mrs. Ward would show him whichone to get."Horne denied that he told any employee that Ward "would tell themwhat to do."His denial is not credited.I find that Ward acted as the agent of the Company for the purpose stated above.Horne's statement to Williford indicates that he and Ward were working together insecuring signatures on checkoff cards.That his direction to Blanchard was notrelated to the business of the department is shown by the fact that Ward's remarksto Blanchard were confined to the subject of unions.19The complaint also alleges that Ward acted as the agent for the Amalgamated.Outside of the fact that she was active on behalf of the Amalgamated,there is nosubstantial evidence in support of this allegation.Accordingly,itwill be recom-mended that the complaint be dismissed insofar as it relates to Thelma Ward asan agent of the Amalgamated.C. The Company1.Violations of Section 8(a)(1) and (2) 20T. E. Bryant worked in the kill and cut department under Foreman J. C. Carlton.About the middle of May 1957, he had a conversation with Carlton.Concerningthis conversation,Bryant testified credibly as follows:He said, "Earl,got a question I want to ask you."I said,"Okay."He said,"Have you saw any unionmen?"I said, "Yes,I saw both kind."He said,"What do you mean by both kind?"And I said,"A.F. of L. men from Moultrieand the CIO man from Tifton."And he said-well, he said,"If the plantfinds out about it," he said,"you'll be fired or laid off."He said,"The CIOfrom Tifton or the A.F. of L. from Moultrie is not going to come in herebecause the plant won'tput up with it."He says,"If the CIO was to have anelection and win it, the company would not have it because they would notsign the contract."He said, "I know both parties are going to try to come in,"but he said,"they are not going to come in,not going to have any union ex-cepting the same union they have in Tampa." Said, "It ain'tworth a damn,"but said "that's the only one they are going to have."Carlton denied that he ever had a conversation with Bryant about any unions.His denial is not credited.The above statements of Carlton are found to be vio-lative of Section 8(a) (1) of the Act because of the illegal interrogation and becausethey contain a threat of reprisal.About 3 or 4 days after the above conversation,McElvaine solicited Bryant tosign a checkoff card for the Amalgamated.J.O.Vaughn also solicited him tosign such a card a few days later.It is found that such conduct on the part ofsupervisors and representatives of management is violative of Section 8(a)(1)and (2)of the Act.21HoraceW. Salter worked in the curing cellar under Foreman Ward. Saltertestified,in substance,that he had several conversations withWard about theUnions;that on May 14, 1957,he asked Ward about the checkoff cards of theAmalgamated that W. 0 Vaughn was getting signed;thatWard replied, "Salter, I'lltell you as a friend,...the company don't want the- CIO.They want whatthey've got in Tampa..Hawkins[an official of the Company] said he wouldnot give [United]a contract.Before he'd give them a contract he'd dump thatnew building[part of the Albany plant]as a total loss and go back to Tampa":that a day or two later he told Ward that he was going to sign a checkoff card ofthe Amalgamated;thatWard replied, "that's what the company wanted";and that10 The above conversations will be related hereinafter in more detailIn their testimony the witnesiPs frequently referred to the United as the "CTO," tothe Amalgamated as the "AFL,"and to the Moultrie local of the Amalgamated as the"AFL from Moultrie."21W W Mauldin,Henry Holsey, Henry W Salter,Clem Wisham,Benjamin Solomon,Leroy Blackmon,and C. E. Willis testified without contradiction that either J 0 Vaughnor McElvaine,or both, asked them to join the Amalgamated or to sign its checkoff cards.Wisham,Mauldin,and Willis testified credibly to the effect that Vaughn threatened themwith reprisal if they did not sign a card. LYKES BROS. INC. OF GEORGIA629on about May 16 Ward asked him to try to get employee Glenn Saunders to signa checkoff card for the Amalgamated.Ward denied the statements attributed to him by Salter.He denied that he hadany conversations with Salter about unions or about employee Saunders.He testi-fied, "[Salter] could have asked me about signing the card. I don't rememberwhether he did or not.As I say, there was about half the people at one time oranother did ask me, and I gave them the answer I couldn't tell them any way whatto do. ."Ward's denials are not credited. I credit the above testimony of Salter and findthatWard's conduct and statements are violative of Section 8(a)(1) and (2) ofthe Act.It has been found above that Foreman Horne had a conversation with Willifordon or about May 23, 1957. Concerning this conversation, Williford testified crediblyas follows:He said, "Jim," he said, "you're a good boy."He said, "I think a lot of you and,"said, "I don't want you to go wrong." Said, "I want you to go ahead with me,and Thelma Ward and sign one of the A.F. of L. cards." And said that if theCIO come in that they'd have to shut down the plant, and said that if he foundout that any of us were for the CIO that he'd have to fire us.It is found that the above conduct and statements of Horne are violative ofSection 8(a) (1) and (2) of the Act.Williford testified without contradiction that on the same day as the above con-versation Thelma Ward interrupted his work and told him, "If you don't want acolored boss man . . . you'd better take and sign this [Amalgamated] card, andifyou want to keep the job." This solicitation and implied threat of reprisal isfound to be violative of Section 8 (a) (1) and (2) of the Act.The incident involving Foreman Horne, Blanchard, and Thelma Ward has beenrelated above.A few days before, or on or about May 26, 1957, Blanchard hada conversation with Horne.Blanchard testified credibly concerning this conversa-tion as follows:He just told me, said "I knew that you worked with the CIO with Armour &Company in Tifton before you come here; and," said, "if they find out thatyou are for the CIO, you'll go out the gate just like you come in." Said that"We don't want this CIO in here at all." Said, "If we do get the CIO in here,"that they would shut down the plant and they would take the foremen and loadout what meat they had and send it to Tampa and they would open up inabout 60 days and they would be ready to go back again where they would nothire any of the employees that voted for the CIO.He said that he heard, learnt that L. C. Mauldin was for the CIO the year beforeand he transferred him up to the Cut and Kill to get shed of him there... .So he said, as he understood, ViErra Woods voted for the CIO the year before;and if he found out for sure, she's going out the gate.Horne denied all of the above statements attributed to him by Blanchard.Hisdenials are not credited.Since his statements to Blanchard contain threats ofreprisals, it is found that they are violative of Section 8(a) (1) of the Act.Concerning his conversation with Thelma Ward a few days later, Blanchardtestifiedwithout contradiction that she asked him to sign a card of the Amalga-mated; that she said, "We don't want the CIO in here . . . they will shut the plantdown, if the CIO comes in here. . . . This is the one [the Amalgamated] we wantlike we got in Tampa"; and that she told him that he would be laid off or lose hisjob if he did not sign the Amalgamated card.The above solicitation and threatsof reprisal by Thelma Ward are found to be violative of Section 8(a)(1) and (2)of the Act.Employee L. E. Hodge testified that during September 1957, SuperintendentSmith came to him on the loading dock and asked him why employee David Gid-dens (Hodge's brother-in-law) was "getting out of the union"; that he told Smiththat he did not know the reason unless it was because other employees were "signingcards to get out"; and that Smith replied, "Just tell him if he gets out he's on the[scatological] list."Smith denied that he had any conversation such as the one testified to by Hodge.His denial is not credited. It is found that Smith's statement to Hodge constitutesinterference, restraint, and coercion.577684-G1-vol 12841 630DECISIONSOF NATIONAL LABOR RELATIONS BOARDEmployee C.E.Willis testified credibly thathe was laid off from work on August13, 1957; thatbe was recalled to work in September1957;and that after he wasrecalled toworkand duringSeptember 1957, hehad a conversationwith ForemanWard and J. O. Vaughnas he left the plant.Concerning this conversation,Willistestified, "J. O. Vaughnand Mr.A. B. Wardwas sitting in thecar.They calledme to the car...Mr. A. B. Ward asked methen if I hadjoined back up withthe A.F. of L., which I hadsigned to comeout before. ..And I told him yes,I signed backup, I wasback in it.He told mehe wantedto tell me one thing, if Isticked with Bob [Ackerman] that he'd do anything he could do to help me, butif he caughtme foolingwith Flanagan's 22 CIOagain,he'd fire [me]."Ward denied that he ever had any conversation such as the one testified to byWillis.His denial is not credited. It is found that Ward's interrogation and threatof reprisal are violative of Section 8(a) (1) of the Act.O. G. Carlton testified credibly that aboutJune7, 1957, Ackerman was in theplant; that Ackerman solicited and obtained his signature on a checkoff card of theAmalgamated; that Smith was present at the time, about "three or four feet" away;that when Ackerman asked him to sign the card, "somebodycamethrough andstarted talking with Mr. Smith just off to the side"; and that "I wouldn't say [Smith]had [his attention] directly to Mr. Ackerman and myself."Ackerman testified, in substance, that he was in the Company's plant on a numberof occasions "for the purpose of re-evaluating each job" under the contract; andthat on such occasions Smith accompanied him as "the company will not let me gothrough the plant alone."Smith testified that he accompanied Ackerman duringhis visits in the plant; that "I went in the plant with him, but we have a telephone ineach department, and the phone would ring, and maybe it would be long distanceor somebody calling me, and I would look around and Mr. Ackerman would begone"; that Ackerman never talked to employees about the Amalgamated or madeunion solicitations in his presence, and that he was not present during any conver-sation between Ackerman and Carlton.It is undisputed that on or about June 10, 1957, Moore denied the request of Sey-mour Flanagan, a representative of the United, that he be permitted "to roam" theplant in order to solicit employees to join the United.The General Counsel contends that the Company's refusal to grant Flanaganaccess to the plant was violative of the Act. Since a contractural relationship existedwith the Amalgamated, I do not agree.In so findingI credit the above testimonyof Ackerman and Smith.Carlton's own testimony indicates that Smith was notaware that Ackermanwas engaging in unionsolicitation at the time.2.Violations of Section8(a)(3)The evidence discloses that T. E. Bryant,BenjaminSolomon, Leroy Blackmon,L. C. Mauldin, and Clem Wisham were laid off by the Company on June 3, 1957.Arlie Pate and Lee Jenkins were laid off on June 7 and June 14, respectively.TheGeneral Counsel contends that he has proved that the Company "discriminatorilylaid off" the above employees.The Companymaintainsthat these employees werelaid off for economic reasons, namely, a reduction in force necessitated by a declinein business.The General Counsel does not dispute the need for a reduction in theworking force, but contends that "the manner of selection . . . was discriminatory."On the Friday evening preceding a general layoff on Monday, June 3, 1957, Unitedheld a meeting for the Company's employees at the "wrestlingarena" inAlbany.All seven of the above employees attended this meeting.Employees Horace Salter and B. W. Ferguson also attended the meeting 23Afterthe meeting Salter and Ferguson went to the home of Foreman J. C. Carlton.Con-cerning the incident, Salter testified that Ferguson had asked him to attend themeeting; that at Ferguson's suggestion they drove to Carlton's house and parked inthe driveway; that Carlton came out of his home and sat in the car with them: thatwhen Carlton asked "who-all was at the meeting," Ferguson produced a "list ofnames.written with a pencil"; that Ferguson read off the names on the list,including "Earl" (T E.) Bryant, Solomon. Blackmon, L C Mauldin. Wisham Pate,and Jenkins; that when Ferguson read off the names of "two Vaughns" and Mc-Elvaine, Carlton said that they were "supposed to be there"; that Ferguson did notSeymour Flanagan is a representative of the United13 It has been related above that Ferguson acted as foreman for about a week duringthe fall of 1957 when Foreman Carlton was on vacationFerguson did not appear as awitness at the hearingSalter testified that he held the office of "chief steward" inthe Amalgamated. LYI{RS BROS. INC. OF GEORGIA631give Carlton the list of names; that Ferguson read the names of "quite a few more"employees from the list in addition to those named above; and that with one excep-tion he could not recall other employees whose names were mentioned by Fergusonto Carlton.Foreman Carlton admitted that he had a conversation at his home with Fergusonand Salter about the time testified to by Salter. In this connection he testified thatabout 10:30 or 11 p.m. Ferguson called him and said "I want to talk to you"; thatalthough he advised Ferguson that he had retired for the night, Ferguson insistedthat he wanted to "talk"; 24 that Ferguson, together with Salter, arrived at his homeabout 15 minutes later and parked their car in his driveway; that he got in the carwith them; and that he did not see any paper in Ferguson's possession.Concerningthe ensuing conversation, Carlton was questioned and testified as follows:Q. Tell me, if you remember, and what you remember of the conversation,Mr. Ferguson's conversation and Mr. Salter's conversation and yours.A.Well, first,Mr. Ferguson asked me if I wanted a drink. I told him no, Ididn't want a drink.And he said that they had a CIO meeting up there.I said, "They did?"He said, "Yes."I said, "Well, that's their business." I says, "I don't care if they had a CIOmeeting."And we just talked, and he called over a number of names that wasup there at the meeting, but I don't remember any of the names that he calledoff right now. I might have a day or so later, but now I don't.Q. You don't remember any names that he called off?A. No, sir, I sure don't.Q. Do you recall at all whether the names were familiar to you at the time?A. Yes, sir, some of them were familiar at the time.Q. Some of them were names as you recall of people you knew?A. Yes, sir, they were people I knew.Q. But you can't recall specifically who they were?A. Not specifically, not right now; no, sir.Carlton testified that he believed that Ferguson mentioned McElvaine's name; thathe did not recall either of the Vaughns being mentioned by Ferguson; that he didnot "recall" if he (Carlton) made any statement about McElvaine at the time; thatSalter "just listened" and did not enter into the conversation; and that the firstknowledge he had of United's meeting was when Ferguson told him about it duringthe conversation.Carlton denied the statement attributed to him by Salter con-cerningthe "two Vaughns" and McElvaine.I credit Salter's version of the above conversation.Carlton's testimony has beendiscredited heretofore.As pointed out in the Company's brief, there are some fewcontradictions and inconsistencies in Salter's testimony, but in my opinion these areminor.25He impressed me as an honest and reliable witness.The Company maintains that the layoffs in June had been under considerationsince about March or April 1957. In this connection the Company adduced inevidence a document entitled "Kill & Cut Floor Employees," which the Companycontends is the seniority list used to select employees to be laid off in that depart-ment.26The names of employees and their seniority dates are typed on the document.There are checkmarks in pencil after the names of 16 employees.Two additionalcheckmarks, after the names of L. Bryant and H. M. Jones, appear to have beenerased.Checkmarks appear after the names of L. C. Mauldin, T. E. Bryant, L.Blackmon, and Clem Wisham.None appears after the names of L. Jenkins orB. Solomon.Moore, Smith, and Foreman Carlton testified at length concerningthis exhibit and the manner in which the employees were selected for layoff.Moore testified, in substance, that "all things being equal," the Company followed"department seniority" rather than plantwide seniority; that the seniority list forthe kill and cut department was made up sometime in March 1957; that in April1957, "hogs . .. were high and getting short . . . we were running about 200 to225 hogs an hour on the chain"; that he and Hawkins "decided to cut some employeesoff and slow up some so that we could give the ones that were working enough hamsto get by on"; that during April he called Foreman Carlton to his office and in-structed him "to see how many men he could cut off by cutting the chain down to150 or 160 hogs an hour, and I told him to take into consideration seniority plusa' Salter testified that Ferguson called Calton.25 Salter was cross-examined extensively.21 The above exhibit has been referred to heretofore in connection with J. 0 Vaughnand C H. Turner 632DECISIONSOF NATIONALLABOR RELATIONS BOARDability,absenteeism and so forth,workmanship;that if we cut down we would haveto have dependable employees,because we would be running a little short on thegang";that he gave the seniority list to Carlton and told him to note the employeeswhich he recommended for layoff;that Carlton marked the list "in about 10 or 15minutes";that he told Carlton at the time that before making the layoff, "we'll seehow the work goes";that he then gave.the list to Smith;that in June he told Smithand Carlton,"Let's go ahead and make the lay-off. . . . I believe you've got toomany men on here checked off. I don't believe you can get 150 or 160 hogs anhour if you lay this many off. Be sure you've got enough men left"; that Smith andCarlton"got together and laid them off"; and that otherwise he did not have any-thing to do with the mechanics of the layoff.Smith testified substantially the same as Moore concerning the layoff in the killand cut department.However, he testified that the second conference between him,Moore,and Carlton took place"two or three weeks,probably, before the lay-off."He testified further that no additional markings were made on the seniority listat the time of the second conference;that on the day of the layoff Carlton came tohim and "wrote down the ones that he could lay off" on a separate list; thatemployeesMcElroy, J. T. Grant,Tompkins,Scott,and Cason,who names hadbeen checked on the seniority list, were not laid off"because when J. C. had firstmadethis list out, why, he had put more people down there than we thought thathe could lay off and still get 150 or 160 an hour";27 that employee BenjaminSolomon,whose name was not checked on the list,was laid off by "mistake"; andthat Solomon was rehired as soon as Ackerman called the mistake to the Company'sattention.Carlton testified that he put the checkmark on the seniority list; that he recon-sidered the list on the day of the layoff and decided which employees whose nameshad been checked should be retained;that in selecting the employees for layoff hetook into consideration"seniority,ability and production";thatMauldin,Bryant,Wisham,and Jenkins were not "knife men," the skilled category in the department;that although Blackmon was a knife man, he "had been trying to butcher for 15years, and he's one of the few persons that won't never be a butcher,a good one,Imean. . . . He can do the job, but it's so slow you can'tput up with him. Ittakes him too long"; that Bryant"was a partial knife man,but he was not a goodknife man, and he was bad absenteeism";thatMauldin had the least seniority inthe department;28thatWisham had "bad absenteeism";thatHadley,Grant,McElroy, and Cason were not knife men; 29 and that employee Hatcher, a knifeman, had"bad absenteeism."The evidence shows that the employees mentioned above were hired on the fol-lowing dates:Jenkins ---------------10-18-54Blackmon7-11-55Solomon10-23-54Wisham---------------8- 6-56Mauldin---------------1-11-55Hadley----------------8- 8-56Bryant ----------------9-27-55Grant-----------------8-23-56Hatcher---------------9-27-55McElroy11-29-56Cason------------------12-15-55It is undisputed that the Company did not hire any new employees until all ofthe laid-off employees had either been called back to work or offered reinstatement.The evidence shows that the employees,named in the complaint,were rehired asfollows :Blackmon-------------10-10-57Solomon6-25-57Mauldin7-30-57Jenkins-------------6-24-5730Bryant----------------10- 7-57The evidence establishes that by letter, dated October 6, 1957, and sent by certi-fied mail,the Company offered immediate reinstatement to Wisham;that the lettern The evidence shows that employees H T Hadley and J. C. Hatcher,whose names hadbeen checked on the list, also were not laid off on June 3.2Mauldin testified that he worked in the sausage department as an "assistant foreman"under Foreman Horne,and that he was transferred to the kill and cut department about'6 weeks before June 3, 1957. The conversation between Blanchard and Horne on orabout May 26, which in part concerned Mauldin, has been related and found above29 The names of the above employees were checked on the seniority list, but were notincluded in the layoff.20As noted above, Jenkins was laid off on June 14, 1957.It is undisputed thatAckerman protested Jenkins' layoff to Moore and Smith, and that as a result of thisprotest Jenkins was reinstated as above with vacation pay for the time off from work. LYKES BROS. INC. OF GEORGIA633was sent to Wisham at his last known address; and that his letter was returned tothe Company marked "unclaimed." I find this to be a valid offer of reinstatement.Mauldin, Jenkins, Wisham, Bryant, Solomon, and Blackmon signed authorizationcards of United during April and May 1957. Bryant and Wisham signed duescheckoff cards of the Amalgamated on May 27 and May 28, 1957, respectively.During May 1957, McElvaine solicited Blackmon to sign a checkoff card of theAmalgamated.Blackmon refused.About 1 week later McElvaine tried to pin anAmalgamated button on him. Blackmon refused the button.About the last ofMay 1957, McElvaine solicited Solomon to sign a checkoff card of the Amalgamated.Solomon did not sign it.During June, July, and August, 1957, the Company laid off a total of 65 employ-ees.Of this number, 12 were laid off on June 3, all from the kill and cut depart-ment.The Company contends that the evidence shows that it was not motivateddiscriminatorily in selecting the employees for layoff since many of them, includingBryant and Wisham, had signed checkoff cards of the Amalgamated before theywere laid off. I disagree.The evidence conclusively shows that the Company actively opposed United'scampaign to organize the employees. Its interrogation of employees and threats ofreprisal have been related and found above.On the other hand, the Company, byits supervisors and agents, supported the Amalgamated.Carlton had knowledge of the employees who attended United's meeting on May31.31Although the Company contends that a tentative list of employees to be laidoff had been prepared weeks in advance of the actual layoff, by checking their nameson the seniority list, Carlton admitted that he made the final selection on June 3.The employees who attended the meeting and whose names allegedly had beenchecked, Blackmon, Wisham, Mauldin, and Bryant, were laid off. Solomon, whosename was not checked, also was laid off.However, Hadley, Hatcher, McElroy,Grant, Scott, and Cason who were not mentioned as having attended United's meet-ing, and whose names also had been checked on the seniority list, were retained.If,as the Company contends, seniority was taken into consideration, it wouldappear that the selections should have been the other way around.As noted above,each of the employees named in the complaint, except Mauldin on departmentalseniority, had greater seniority than some or all of the above employees who werenot laid off.The Companycontends that Solomon's layoff was a "mistake."I am unable tobelieve this, considering the careful preparation that allegedly had been made forthe layoff.Further, since the department was operating with a short crew afterthe layoff, it would appear that a good "knife man" would be missed immediately,rather than after 3 weeks had passed.In preparing for the layoff the Company apparently decided that Jenkins was anecessary man for the short crew, since his name was not checked on the senioritylist.However, the Company changed its mind and laid him off 11 days later,although no employee in the department had greater seniority than he.The reasonfor this change is not explained.Carlton testified that Bryant and Wisham were selected for layoff, in part, becauseof "bad absenteeism."Bryant, called in rebuttal, denied such absenteeism.Hetestified credibly and without contradiction that he had not been absent from work"more than any average employee"; that early during his employment he was absent"about three or four weeks" because of an operation; that aside from his operation,during all of his employment, from September 1955 to June 3, 1957, he was absentabout 10 or 11 times; that he never received any warning about absences, and thathe was never absent without notifying Carlton. In this connection it is noteworthythat Carlton testified that Hatcher also was guility of "bad absenteeism." If ab-senteeismactually was a factor, why was Hatcher retained rather than Solomon, alsoa knife man?It is possible that, absent discriminatory motivation, one or more of the aboveemployees may have been selected for layoff, but I am unable to differentiate betweenthe cases.Accordingly, for all of the abovereasons,Ifind that the Companyviolated Section 8(a) (3) of the Act in selecting for layoff Mauldin, Jenkins, Bryant,Blackmon, Wisham, and Solomon.As found above, Ferguson told Carlton that Arlie Pate was at the meeting ofUnited on May 31, 1957.He was hired on October 10, 1956, and worked in thecuring cellar under Foreman Ward.Pate was laid off by the Company on June7, 1957.'While the evidence indicates that the Company engaged in illegal surveillance of theabove meeting,I do not believe it is sufficient to so find. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDPate testified credibly thatWard "had gotten after me a few times about notlkeeping up . . . too slow"; that about 3 months before his layoff Ward gave him.a "warning slip" for "being slow" in his work; that on June 3, 1957, he received.a "slip" notifying him of his layoff; that when he went to the office to get his check,.Smith revoked the layoff order by calling Ward and telling him, "I didn't tell youto let Pate off"; that he worked the rest of that week; that at Ackerman's request hesigned a checkoff card of the Amalgamated on May 27, 1957; that he signed anauthorization card of United about the middle of April 1957; that he also signedan authorization card for the Moultrie local of the Amalgamated about the end ofApril; and that he had one of the "lowest" rated jobs (unskilled) in the department.Concerning the layoffs in the curing cellar, Ward testified, in substance, that "ingeneral" he selected the employees on the basis of seniority; that regardless ofseniority, he retained those employees in the unskilled or semiskilled classificationsif they had experience on the job; that seniority was applied separately for the nightand day shifts; that Pate was laid off because of a low standing or seniority; thatPate was laid off "by mistake" (on June 3); that Pate did not lose any time becauseSmith discovered the error; and that other employees who had less seniority thanPate were retained because they had more experience.The Company's records disclose that in the curing cellar employee Haire waslaid off on June 4 and that employees Posey, Hartsfield, Bryant, and Horne werelaid off on June 7.Of the above, Hartsfield and Bryant had more seniority thanPate.The records also show that Pate had more seniority than at least six unskilledemployees who were retained, namely, Sandifer, Dickson, Norton, Smith, Walls,and Jarrell.By letter dated August 30, 1957, and sent by certified mail, the Company offeredPate immediate reinstatement.The letter was returned to the Company marked"refused."In this connection, Pate testified that he was away from Albany whena "registered letter" arrived; that as soon as he returned to Albany he went to theplant on a Saturday morning; and that a plant guard would not let him in or"talk to nobody."Smith testified credibly that the plant was not operating onSaturday during August and September 1957, and that the guard's instructions wereto admit no one to the plant on Saturday.For the reasons set forth above in connection with the kill and cut department,I find that the Company violated Section 8(a) (3) of the Act in the selection of Patefor layoff on June 7, 1957. I also find that the Company made a valid offer ofreinstatement on August 30, 1957. Pate's testimony shows that he knew the mean-ing of the "registered letter."Under the circumstances, he should have returned tothe plant again or at least made some other effort to notify the Company that he wasavailable for work.O. G. Carlton, a cousin of Foreman J. C. Carlton, worked in the beef coolerduring all of his employment by the Company, from January 14, 1955, until hislayoff on Angust 27, 1957.He was recalled to work on October 9, 1957.Carlton signed an authorization card of United about May 21, 1957.He attendedseveral of its meetings, including the one held on May 31, 1957.He also signedan authorization card for the Moultrie local of the Amalgamated about April 1,1957.He signed a checkoff card of the Amalgamated on June 7, 1957.32Carlton testified credibly that "a few days" before his layoff he revoked theauthorization for checkoff of dues; that Ackerman "mailed [the revocation] in" forhim; that he had a conversation with Foreman Carlton about May 28; that Carlton"said he wanted to see me the day before.He wanted to get me to sign one ofMr. Ackerman's union cards; but at a meeting .. . the night before . . . he hadgot enough signed"; that he told Carlton, "it wouldn't have done any good to talkto me about it no way; I wouldn't of signed one of them"; that within 2 weeks ofhis layoff he had another conversation with Foreman Carlton; that he told Carltonthat he would "vote for the CIO if they ever had an election"; and that "he toldme if I didn't like the job and the union they had why didn't I quit and go some,°else and get a job." 33Concerning his layoff on August 27, Carlton testified,He [Smith] came in and gave me a [layoff] slip.. . He told me he was goingto have to let me go, what beef they killed from then on that J. O. Vaughns2The testimony concerning Ackerman's solicitation of 'Carlton to sign a checkoff cardhas been set forth above.a9 Foreman Carlton denied the statements attributed to him by 0. G. CarltonHisdenial is not credited. LYKES BROS. INC. OF GEORGIA635and BillBaxter would take care of, that J. O. Vaughn had more seniority thanI did..He said theywas goingto stopkilling boners[beef] or as manybones as they had been killing.Smith testified substantiallythe same asCarltonin this connection.He testifiedthat he told Carlton, "We're going to have to lay you off, because they'renot gettingtoo much beef to bone now, and we can buy beef on the outside cheaper than wecan kill it and bone it here. . . . As soon as business picks up . . . we'll call youback."Smith testified that Baxter returned to work (as beef salesman) in the beefcooler the day before Carlton's layoff.The Company adduced in evidence a record of cattle killed and boned during1957. It shows that 75 cattle were boned during the week ending August 10, nonefor the week ending August 17, 14 for the week ending August 24, and 8 for the weekending August 31. It also shows that from January 1 to June 1 only 333/4 wereboned, and that 267 were boned from June 1 to August 3.It has been found above that J. O. Vaughn worked in and was the foreman overthe freezer. In fact, the seniority list used for the kill and cut department has thenotation, "Freezer," after Vaughn's name.The Company's records show that C. E.Willis worked in the beef cooler; that he was hired on September 5, 1957; and thathe was laid off on August 13, 1957.34I find that the Company discriminatorily selected Carlton for layoff.The evidenceshows that Carlton was replaced by Vaughn. Therefore, it appears that an exceptionwas made in this case of the Company's alleged policy of seniority by department.Further, as pointed out in the General Counsel's brief, although there was a sharpdrop in the number of beef boned at the time of Carlton's layoff, very few beefwere boned during the first 5 months of 1957. Carlton was not laid off at that time.Carlton attended United's meeting held on May 31.Although it has not beenproved that the Company had knowledge of this, the conversation between O. G.Carlton and Foreman Carlton remedies the defect.O.G. Carlton let ForemanCarlton know without mincing words that he was a strong adherent of United.Asstated above, the record is replete with evidence showing that the Company had apolicy of actively opposing United and of supporting Amalgamated. In view of thispolicy, it is noteworthy that Carlton was laid off some few days after he revoked hisauthorization for checkoff of dues of Amalgamated. For the abovereasons I amof the opinion that the Company's economic defense is not sufficient to overcome theprima faciecase made out by the General Counsel.D. The AmalgamatedRobert Ackerman is secretary-treasurer of Local 433.He was a signatory to thecontract between the parent corporation and Amalgamated, and handled themaintenance and enforcement of the contract as it applied to the Company.Duringthe times mentioned herein he conducted union meetings on behalf of Amalgamated.It is found that he acted as an agent of Amalgamated and of Local 433.A meeting of Amalgamated was held for the Company's employees on May27, 1957, at the wrestling arena in Albany.Ackerman presided at the meeting, atwhich the contract was discussed and ratified.35Employees T. E. Bryant, C. E.Willis, and Arlie Pate did not attend the meeting, but talked to Ackerman when heleft the arena building.Bryant testified that Ackerman said,Earl,.if it had not been for me, . . . you would have done been laidoff or fired. . . . Now, you can either get in or get out..If you want tomake it hard on me, . . I can make it hard on you, . .. I'll have yourthrowed out that gate.Concerning the conversation with Ackerman, Pate testified,When he spoke to me he said, "Pate, they tell me you're against me too." AndI said, "Yes, sir, and I still am."He says, "Okay, if that's the way you want it,but I want to tell you this-"and he pointed his finger straight in my face:"If you fight me, I'll fight you.And in the end I'll put yourout the gate.3'Willis testified that he was recalled to work sometime during the last part ofSeptember.ac Employee Henry W. Salter testified that Ackerman stated at the meeting, "Any manthat does not sign in my union will be fired " This statement was denied by Ackerman.His denial is credited.Employees Williford and Blanchard testified to the effect thatAckerman said that he could not"guarantee"theirjobs; if they did not sign the checkoffcards.Ackerman testified that be made a similar stab orient. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDEither you join myunion,become a part of it and work with us, or else you'llgo." ... I did hear him tell [Bryant] if it hadn't of been for him Earl wouldhave been discharged.Willis testified that Ackerman said,Pate . . . you and Bryant pulledagainstme and.you-allmade it hardgoing. . . . If you are going to fight against me, I'll fight you. . . I alreadygot the contract. It's all sealed. .The best thing for you to do now is tojoin up and go along with us, or in the end I'll throw you out the gate.Ackerman denied the statements attributed to him by Bryant, Pate, and Willis.He admitted that he had a conversation with Bryant and Pate, but testified that hehad never met or seen them before. He testified, in substance, that when he leftthe arena he was called over to a group of men by a representative of Amalgamated;that he then was introduced to Bryant and Pate; that after he explained the seniorityprovision of the contract to them, Bryant said, "Oh, it's a lousy contract"; that whena representative of Amalgamated from Moultrie stated that Ackerman had obtaineda "good contract" and urged Pate and Bryant to "join up," Bryant said, "I don'twant to sign up"; that he (Ackerman) said, "Well, if you don't want to sign up,don't, because when you do sign up I expect that you will give me your full co-operation and your full loyalty"; that Bryant then said, "Well, I may sign a card,but I won't lift a finger on the inside to help you"; that he replied, "That's all right,but, by the same token, I'll expect that you won't do nothing to hurt us, because ifyou hurt us you are not hurting me you are hurting yourself, because you are theUnion"; and that Bryant and Pate then signed checkoff cards and shook hands withhim 36L credit the above testimony of Bryant, Pate, and Willis, and find that Ackerman'sthreat of discharge was violative of Section 8(b) (1) (A) of the Act.Henry W. Salter testified credibly that "about maybe a week or two weeks"afterMay 27 he andsomeother employees, including W. W. Mauldin, had a con-versation with Ackerman in front of the Company's plant; and that after a dis-cussion ofunion mattersAckerman said "that if he caught any man going up tothe hotel to see the CIO man that he would be fired."Mauldin testified crediblythatAckerman, referring to some employees who were leaving the plant at thetime, said, "Some of thems going up to the hotel to see that CIO man.. . IfI catch them up there,.I'm going to have them fired."Ackerman deniedthe statements attributed to him by Mauldin and Salter.His denials are not credited,and I find that his statement is violative of Section 8(b)(1) (A) of the Act.Employee Horace Salter testified to the effect that he was a steward for theAmalgamated until about October 1957; that in the presence of Smith he toldAckerman that he was going to withdraw from the Amalgamated and would nolonger act as steward; and that about a week later when he was transferred bymanagement to a different job, Ackerman came to him while he was working andengagedin anargument. In this connection Salter testified,So I went up to the chill room and pulled out some bacon. Ackerman camein. ..He saw meup there, and he came running up there where I was at,and said, "Who put you in here?" I said the management.He said, "I'll getyourout of here," and he started running upstairs.He was gone a fewminutes and came back and had Mr. Ward with him. They stood over andtalked a little bit.Mr. Ward ran out. Ackerman came over to where I was at.I asked him what was he going to fire me for . . . and he said, "I'm the bigboy. I'm telling you, male or female, I'll fire yourif you tear down myunion. It took me 13 years to build it, and you're not going to tear it down " 37About that time Ward came back. . . . He had me moved out to ham, pumpingham to ham grading.He [Ackerman] told me, says, "All I'm going to tellyou, . . . I'm going to fire yourIwant to see Flanagan getyourjob back. . . The Company's been wanting to fire you for along time,.I've been holding you . . . I'm going to let them fire you now.You just make onebobo, and yourisgone " So I started outthe door, and he followed me every step of the way, cussing me and telling me hewas going to fire myuntil he got out the door.He stonoed and says,"I've got affidavits from male and female saying that I [Salter] threatened theirjobs too if they did not come out of the [Amalgamated]."ae Louis Judge, an organizer of the Amalgamated, and Mario Cobrera, business agentof Local 433, testified substantially the same as Ackerman concerning the above incident.17 Salter testified during cross-examination that while he was a steward for Amal-gamated he went to some meetings of United. LYKES BROS. INC. OF GEORGIA637Ackerman denied the statements attributed to him by Salter.He testified, in sub-stance, that his conversation with Salter was concerned for the most part with aviolation of the seniority provision of the contract. I credit the above testimony ofSalter, and find that Ackerman's conduct and statements constitute a violation ofSection 8(b) (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company and Amalgamated set forthin sectionIII, above,which occurredin connectionwith the operations of the Company set forth insection I,above,have a close, intimate, and substantial relation to trade, traffic, andcommerce amongthe several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the Company, the Amalgamated, Local 433, andRobert Ackerman have engaged in unfair labor practices, it will be recommendedthat each of them desist therefrom and take certain affirmative action, including theposting and distribution of appropriate notices, designed to effectuate the policies ofthe Act.It has been found that the Company discriminatorily laid off Leroy Blackmon,T. Earl Brylant, L. C. Mauldin, Arlie J. Pate, Clem Wisham, O. G. Carlton, LeeJenkins,and BenjaminSolomon.Therefore, it is recommended that the Respondentmake wholesaidemployeesfor any lossof pay they may have suffered by reasonof the Company's discriminationby payment of a sum of money to each employeeequal to that which he would have earned as wages from the date of the discrimina-tion to the date of reinstatement, or to the date of an offer of reinstatement as inthe casesofWisham and Pate, less his net earnings during such period, the loss ofpay to be computed on a quarterly basis in accordance with the formula adopted bythe Board in F.W. Woolworth Company,90 NLRB 289.It hasbeen foundthat both the Company and Amalgamated unlawfully coercedcertain employees to authorize the checkoff of union dues from their wages.Accord-ingly, it will be recommended that the Company and Amalgamated, jointly andseverally, reimburse all employees for all such dues paid.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Amalgamated, Local 433, and United are labor organizations within the mean-ing of Section 2(5) of the Act.2.By discriminating against Leroy Blackmon, T. Earl Bryant, L. C. Mauldin,Arlie J. Pate, Clem Wisham, O. G. Carlton, Lee Jenkins, and Benjamin Solomon,the Company has engaged in unfair labor practices within the meaning of Section8(a)(3) and (1) of the Act.3.By soliciting employees to authorize the checkoff of Amalgamated's dues, theCompany has rendered, assistance and support to Amalgamated and thereby hasengaged in unfair labor practices within the meaning of Section 8 (a) (2) and (1) ofthe Act.4.By interfering with, resti'@ining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Company has engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.5.By restraining and coercing employees in the exercise of the rights guaranteedin Section 7 of the Act, Amalgamated has engaged in unfair labor practices withinthe meaning of Section 8(b) (1) (A) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.?SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEOn November 25, 1958, the duly designated Trial Examiner issued his IntermediateReport in the above-entitled proceeding.On April 9, 1959, the Board issued an orderdirecting, in part, that the record be reopened and that a further hearing be heldbefore the same Trial Examiner "for the purpose of (1) permitting the GeneralCounsel to amend the complaint to add Lykes Bros. Inc. as a party Respondent; 638DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) permitting the parties to introduce evidence relevant to the issues raised byparagraphs 5 and 6 (e) of the complaint, and when the complaint is amended asaforesaid, to said amendment; and (3) permitting the parties to introduce evidencerelating to the physical arrangements at the hearing, insofar as they bear on the TrialExaminer's opportunity to observe the witnesses."Pursuant to notice, a hearing was held before the Trial Examiner at Albany,Georgia, on September 1, 1959.At the opening of the hearing the General Counselmoved to amend the complaint so as to include Lykes Bros. Inc. as a party Respond-ent.Following the above order of the Board, the Trial Examiner granted themotion.The General Counsel also moved "to withdraw from the complaint, theallegations of paragraphs 5 and 6 (e)."The motion was granted over United'sobjection.At the conclusion of the hearing counsel for the Respondent Unionsand the Respondent Companies moved to dismiss the amended complaint insofar asit relates to Lykes Bros. Inc.Ruling was reserved.The motion to dismiss is herebydenied.After the conclusion of the hearing, the General Counsel and the RespondentCompanies filed briefs with the Trial Examiner.The Respondent Companies alsofiled a motion to correct the official transcript of record. Since none of the partieshave objected to said motion, it is granted and the record hereby is corrected inaccordance with the motion, which is received in evidence and marked as TrialExaminer's Exhibit No. A.Physical Arrangements at HearingThe Respondent Companies called as witnesses J. D. Browne and John A. Curtiss,both attorneys.Browne testified, in substance, that while the hearing was held inthe Dougherty County courthouse the witnesses "consistently" sat about 1 foot infront of the judge's bench and to the left of the position occupied by the TrialExaminer on the bench, "facing away from the Judge's bench"; that "the witnesses.were tilted back in their chairs at times during the proceedings and resting theirheads on the back of the chair [sic] in front of the Judges bench"; and that "It ismy opinion that the Trial Examiner could not consistently witness the face of thewitnesses as they gave their testimony during these proceedings while I was presentto observe."Curtiss testified that he was present at the hearing from May 20 throughMay 23; and that according to his recollection the witnesses "generally sat eitherin front or to [the Trial Examiner's] right."As to the Trial Examiner's ability toobserve the witnesses, Curtiss testified,My observation or recollection is that he had very limited opportunity toexaminethe face of any of the witnesses that testified while I was in attendancethere, because as I say, the witnesses had their backs to the Trial Examiner andmost of the time the witnesess were so close to the bench that the Trial Ex-aminer could not have seen even a part of the tops of their heads.Many timesthe witnesses actually rested their chair against the bench with their back restingagainst the vertical face of that bench, and my recollection is further strengthenedby my observation of that courtroom this morning. I sat in a witness chairthismorning and Mr. Browne measured the distance from the top of my headto the top of the bench and my recollection is that it was about 9 inches. Sowhen those witnesses were leaning up against the bench, I do not believe thateven the tops of their heads were visible.The undisputedmeasurementsshow that the judge's bench is 21/2 feet wide; thatthe top of the bench is 4 feet 9 inches above the courtroom floor; and that the topof the bench is 2 feet, 61/2 inches above the floor of the platform in back of the bench.According to the Trial Examiner's best recollection, the first witness at the originalhearing in the county courthouse occupied the regular space provided for witnesses,which was on the bench and to the Trial Examiner's left.Due to the noise of anair-conditioning motor or fan, all counsel complained that they were unable to hearthe witness. In order to suit the convenience of counsel, the Trial Examiner left itto counsel as to where the witnesses should sit so that they could best be observedand heard. In accordance with this arrangement the position of the witness chairwas changed at least once thereafter.All of the witnesses sat to the Trial Ex-aminer'sleft and sufficiently in front of the bench so that they could be observed tohis satisfaction.Unfortunately, the colloquy concerning these arrangements was"off the record"sincenone of the parties at the time or thereafter objected.I am sure that both Browne and Curtiss testified to the best of their recollection.However,it isto be noted that their recollections differ as to whether the witnessessat to the right or the left of the Trial Examiner.It ispossible that my recollection AMERICAN LINEN SUPPLY CO., ET AL.639also is faulty.I did not take any particular note of the position of the witnesses,especially since no objection was raised at the time. I am sure however,that I wasable to and did observe the witnesses when necessary.At all hearings I take notesas to my observations of the witnesses,as I did in this case. Sincethesenotes weredestroyedupon completion of my IntermediateReport,Ihave no specific recol-lection of any individual witnesses with one exception.This exception,whom I amsure all counselwill recall,had a pronounced southern accent and was somewhat ofa comedian.Duringhis testimony I wasrequiredto interrupt several times with an"off the record"until the laughtersubsided.This witnesswas one of those who satin front of the judge'sbench.I haveno recollection as to thenumber of feet hesat away fromthe bench,but Idefinitelyrecollect observing not only his face butmost of hisbody.I recall thathe appearednervous as a witness and was constantlyshifting his position in the witness chair.RECOMMENDATIONSThe GeneralCounsel urges in hisbrief thatthe remedial order in addition to thatpreviouslyrecommended in my IntermediateReport, should "include the directivethatRespondentEmployer ceasemaintaining and enforcingthe contract with Re-spondent Unions.shouldprovide affirmatively that theRespondentEmployerwithdraw and withholdrecognition of RespondentUnions until they `shallhavedemonstrated[their] exclusive majority status pursuant to a Boardconducted elec-tion' "In view ofthe Board's order reversingthe TrialExaminer,I agree with theGeneralCounselinsofar asthe above directiveapplies to the operations of Re-spondentLykesBros. Inc. of Georgia, and so recommend.With this exception, Ifind no reason for changing any of the findings of fact, conclusions of law, andrecommendations as setforth in myIntermediateReport dated November 25, 1958.American Linen Supply Co.,et al.andLaundry and Dry Clean-ers International Union, Local361.Case No. AO-12. August1 2, 1960ADVISORY OPINIONThis case is before the Board upon a petition filed by Laundry andDry Cleaners International Union, Local 361 (herein called Local361), under the provisions of Section 102.98 of the Board's Rules andRegulations, for an advisory opinion.A. Succinctly stated, said petition alleges the following :1.Laundry and Dry Cleaners Section of Retail Clerks, Local 1116(herein called Local 1116), has filed seven petitions for representationand certification with the State of Minnesota, Division of Concilia-tion, and five similar petitions with the State of Wisconsin Employ-ment Relations Board, "involving the various employers named inparagraph II." Said paragraph II names 12 employers, 6 of whomare located in Duluth, Minnesota, 5 in Superior, Wisconsin, and 1 inCloquet, Minnesota, and also refers to General Drivers Union, Local288 (herein called Local 288) as a party to the State proceedings.2.The general nature of the business involved in the State boardproceedings is the laundry and dry cleaning industry in Duluth,Minnesota,and Superior,Wisconsin.3.At the present time the various laundry and dry cleaner em-ployers located in Duluth and Superior have a collective-bargaining128 NLRB No. 85.